UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin All Cap Value Fund Votes by Franklin All Cap Value Fund prior to the merger with Franklin Small Cap Value Fund effective April 1, 2016 AAR CORP. Meeting Date:OCT 13, 2015 Record Date:AUG 18, 2015 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony K. Anderson Management For For 1.2 Elect Director Michael R. Boyce Management For For 1.3 Elect Director David P. Storch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2.1 Elect Director Jim W. Nokes Management For For 2.2 Elect Director William H. Hernandez Management For For 2.3 Elect Director Luther C. Kissam, IV Management For For 2.4 Elect Director Douglas L. Maine Management For For 2.5 Elect Director J. Kent Masters Management For For 2.6 Elect Director James J. O' Brien Management For For 2.7 Elect Director Barry W. Perry Management For For 2.8 Elect Director John Sherman, Jr. Management For For 2.9 Elect Director Gerald A. Steiner Management For For 2.10 Elect Director Harriett Tee Taggart Management For For 2.11 Elect Director Alejandro Wolff Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALCOA INC. Meeting Date:MAY 06, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Sean O. Mahoney Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director E. Stanley O'Neal Management For For 1.5 Elect Director Carol L. Roberts Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For APACHE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 26, 2016 Record Date:DEC 04, 2015 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director Vincent A. Forlenza Management For For 1.4 Elect Director Claire M. Fraser Management For For 1.5 Elect Director Christopher Jones Management For For 1.6 Elect Director Marshall O. Larsen Management For For 1.7 Elect Director Gary A. Mecklenburg Management For For 1.8 Elect Director James F. Orr Management For For 1.9 Elect Director Willard J. Overlock, Jr. Management For For 1.10 Elect Director Claire Pomeroy Management For For 1.11 Elect Director Rebecca W. Rimel Management For For 1.12 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BRISTOW GROUP INC. Meeting Date:AUG 05, 2015 Record Date:JUN 11, 2015 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Jonathan E. Baliff Management For For 1.3 Elect Director Stephen J. Cannon Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director David C. Gompert Management For For 1.8 Elect Director Stephen A. King Management For For 1.9 Elect Director Thomas C. Knudson Management For For 1.10 Elect Director Mathew Masters Management For For 1.11 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl G. Anderson, Jr. Management For For 1.2 Elect Director Philip M. Anderson Management For For 1.3 Elect Director Jeffrey Wadsworth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COACH, INC. Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:COH Security ID:189754104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David Denton Management For For 1b Elect Director Andrea Guerra Management For For 1c Elect Director Susan Kropf Management For For 1d Elect Director Victor Luis Management For For 1e Elect Director Ivan Menezes Management For For 1f Elect Director William Nuti Management For For 1g Elect Director Stephanie Tilenius Management For For 1h Elect Director Jide Zeitlin Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CORNING INCORPORATED Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Edward C. Dowling, Jr. Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 1.10 Elect Director Graham Wozniak Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Restricted Share Unit Plan Management For For 4 Re-approve Share Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ESTERLINE TECHNOLOGIES CORPORATION Meeting Date:FEB 10, 2016 Record Date:DEC 16, 2015 Meeting Type:ANNUAL Ticker:ESL Security ID:297425100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul V. Haack Management For For 1.2 Elect Director Scott E. Kuechle Management For For 1.3 Elect Director Curtis C. Reusser Management For For 1.4 Elect Director Michael J. Cave Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EVERBANK FINANCIAL CORP Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:EVER Security ID:29977G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Clements Management For For 1.2 Elect Director W. Blake Wilson Management For For 1.3 Elect Director Joseph D. Hinkel Management For For 1.4 Elect Director Merrick R. Kleeman Management For For 1.5 Elect Director W. Radford Lovett, II Management For For 1.6 Elect Director Arrington H. Mixon Management For For 1.7 Elect Director Robert J. Mylod, Jr. Management For For 1.8 Elect Director Russell B. Newton, III Management For For 1.9 Elect Director William Sanford Management For For 1.10 Elect Director Richard P. Schifter Management For For 1.11 Elect Director Scott M. Stuart Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For EXCEL TRUST, INC. Meeting Date:JUL 28, 2015 Record Date:MAY 29, 2015 Meeting Type:SPECIAL Ticker:EXL Security ID:30068C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GENTEX CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Leslie Brown Management For For 1.3 Elect Director Gary Goode Management For For 1.4 Elect Director Pete Hoekstra Management For For 1.5 Elect Director James Hollars Management For For 1.6 Elect Director John Mulder Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon M. Brady Management For For 1.2 Elect Director Craig A. Hindman Management For For 1.3 Elect Director James B. Nish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Special Performance Stock Unit Grant Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 6 Approve Non-Employee Director Stock Plan Management For For 7 Ratify Ernst & Young LLP as Auditors Management For For GRAINCORP LTD. Meeting Date:DEC 18, 2015 Record Date:DEC 16, 2015 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3.1 Elect Don Taylor as a Director Management For For 3.2 Elect Donald McGauchie as a Director Management For For 3.3 Elect Peter Richards as a Director Management For Against 4 Approve the Grant of Performance Rights to Mark Palmquist, Managing Director and Chief Executive Officer of the Company Management For For GRIFFON CORPORATION Meeting Date:JAN 29, 2016 Record Date:DEC 11, 2015 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry A. Alpert Management For For 1.2 Elect Director Blaine V. Fogg Management For For 1.3 Elect Director Louis J. Grabowsky Management For For 1.4 Elect Director William H. Waldorf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Grant Thornton LLP as Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 07, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For Withhold 1.2 Elect Director John C. van Roden, Jr. Management For Withhold 1.3 Elect Director James J. Owens Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HELEN OF TROY LIMITED Meeting Date:AUG 19, 2015 Record Date:JUN 26, 2015 Meeting Type:ANNUAL Ticker:HELE Security ID:G4388N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary B. Abromovitz Management For For 1.2 Elect Director John B. Butterworth Management For For 1.3 Elect Director Alexander M. Davern Management For For 1.4 Elect Director Timothy F. Meeker Management For For 1.5 Elect Director Julien R. Mininberg Management For For 1.6 Elect Director Beryl B. Raff Management For For 1.7 Elect Director William F. Susetka Management For For 1.8 Elect Director Darren G. Woody Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Helen of Troy Limited 2008 Omnibus Stock Plan Management For For 4 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Edwards Management For For 1.2 Elect Director John McCartney Management For For 1.3 Elect Director James H. Roth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 11, 2016 Record Date:DEC 11, 2015 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis E. Hannen Management For For 1.2 Elect Director C. Richard Vaughn Management For For 1.3 Elect Director Joseph A. Rutkowski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward (Ted) L. Doheny, II Management For For 1.2 Elect Director Alan D. Feldman Management For For 1.3 Elect Director James E. Goodwin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 19, 2015 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Natalie A. Black Management For For 1.3 Elect Director Julie L. Bushman Management For For 1.4 Elect Director Raymond L. Conner Management For For 1.5 Elect Director Richard Goodman Management For For 1.6 Elect Director Jeffrey A. Joerres Management For For 1.7 Elect Director William H. Lacy Management For For 1.8 Elect Director Alex A. Molinaroli Management For For 1.9 Elect Director Juan Pablo del Valle Perochena Management For For 1.10 Elect Director Mark P. Vergnano Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against KRAFT FOODS GROUP, INC. Meeting Date:JUL 01, 2015 Record Date:MAY 13, 2015 Meeting Type:SPECIAL Ticker:KRFT Security ID:50076Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For LA-Z-BOY INCORPORATED Meeting Date:AUG 19, 2015 Record Date:JUN 30, 2015 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director Richard M. Gabrys Management For For 1.3 Elect Director David K. Hehl Management For For 1.4 Elect Director Edwin J. Holman Management For For 1.5 Elect Director Janet E. Kerr Management For For 1.6 Elect Director Michael T. Lawton Management For For 1.7 Elect Director H. George Levy Management For For 1.8 Elect Director W. Alan McCollough Management For For 1.9 Elect Director Nido R. Qubein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MAPLE LEAF FOODS INC. Meeting Date:MAY 04, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:MFI Security ID:564905107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aziz Management For For 1.2 Elect Director W. Geoffrey Beattie Management For For 1.3 Elect Director Gregory A. Boland Management For For 1.4 Elect Director Ronald G. Close Management For For 1.5 Elect Director David L. Emerson Management For For 1.6 Elect Director Jean M. Fraser Management For For 1.7 Elect Director John A. Lederer Management For For 1.8 Elect Director Michael H. McCain Management For For 1.9 Elect Director James P. Olson Management For For 1.10 Elect Director Carol M. Stephenson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Share Option Plan Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 14, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Approve Conversion of Securities Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MKS INSTRUMENTS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Chute Management For For 1.2 Elect Director Peter R. Hanley Management For For 1.3 Elect Director Jacqueline F. Moloney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ORBCOMM INC. Meeting Date:APR 20, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Didier Delepine Management For For 1.2 Elect Director Gary H. Ritondaro Management For Withhold 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PHOTRONICS, INC. Meeting Date:MAR 23, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte& Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGAL BELOIT CORPORATION Meeting Date:APR 25, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Mark J. Gliebe Management For For 1c Elect Director Curtis W. Stoelting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For SENECA FOODS CORPORATION Meeting Date:JUL 31, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify BDO USA, LLP as Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Joseph Carleone Management For For 1.3 Elect Director Edward H. Cichurski Management For For 1.4 Elect Director Fergus M. Clydesdale Management For For 1.5 Elect Director Mario Ferruzzi Management For For 1.6 Elect Director Donald W. Landry Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Deborah McKeithan-Gebhardt Management For For 1.9 Elect Director Elaine R. Wedral Management For For 1.10 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald Harbour Management For For 1.2 Elect Director Richard F. Dauch Management For For 1.3 Elect Director James A. Sharman Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify BDO USA, LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STERIS CORPORATION Meeting Date:AUG 27, 2015 Record Date:JUL 01, 2015 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M. Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For STERIS CORPORATION Meeting Date:OCT 02, 2015 Record Date:FEB 09, 2015 Meeting Type:SPECIAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THE KRAFT HEINZ COMPANY Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:KHC Security ID:500754106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory E. Abel Management For For 1b Elect Director Alexandre Behring Management For For 1c Elect Director Warren E. Buffett Management For For 1d Elect Director John T. Cahill Management For For 1e Elect Director Tracy Britt Cool Management For For 1f Elect Director Jeanne P. Jackson Management For For 1g Elect Director Jorge Paulo Lemann Management For For 1h Elect Director Mackey J. McDonald Management For For 1i Elect Director John C. Pope Management For For 1j Elect Director Marcel Herrmann Telles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE LACLEDE GROUP, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 20, 2015 Meeting Type:ANNUAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brenda D. Newberry Management For For 1.2 Elect Director Suzanne Sitherwood Management For For 1.3 Elect Director Mary Ann Van Lokeren Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THE LACLEDE GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:SPECIAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to Spire Inc. Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUL 01, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Sechrest Management For For 1.2 Elect Director David H. Edwab Management For For 1.3 Elect Director Douglas S. Ewert Management For For 1.4 Elect Director Rinaldo S. Brutoco Management For For 1.5 Elect Director Sheldon I. Stein Management For For 1.6 Elect Director Grace Nichols Management For For 1.7 Elect Director Allen I. Questrom Management For For 1.8 Elect Director B. Michael Becker Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUL 10, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane Scaccetti Management For For 1.2 Elect Director John T. Sweetwood Management For For 1.3 Elect Director Robert H. Hotz Management For For 1.4 Elect Director James A. Mitarotonda Management For For 1.5 Elect Director Robert Rosenblatt Management For For 1.6 Elect Director Andrea M. Weiss Management For For 1.7 Elect Director Robert L. Nardelli Management For For 1.8 Elect Director Scott P. Sider Management For For 1.9 Elect Director Bruce M. Lisman Management For For 1.10 Elect Director F. Jack Liebau, Jr. Management For For 1.11 Elect Director Matthew Goldfarb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Susan Desmond-Hellmann Management For For 1f Elect Director A.G. Lafley Management For For 1g Elect Director Terry J. Lundgren Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director David S. Taylor Management For For 1j Elect Director Margaret C. Whitman Management For For 1k Elect Director Mary Agnes Wilderotter Management For Abstain 1l Elect Director Patricia A. Woertz Management For For 1m Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNIT CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director Larry D. Pinkston Management For For 1.3 Elect Director Carla S. Mashinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 20, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Currie Management For For 1.2 Elect Director John M. Engler Management For For 1.3 Elect Director Bruce A. Merino Management For For 1.4 Elect Director Michael G. Wooldridge Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Giromini Management For For 1.2 Elect Director Martin C. Jischke Management For For 1.3 Elect Director James D. Kelly Management For For 1.4 Elect Director John E. Kunz Management For For 1.5 Elect Director Larry J. Magee Management For For 1.6 Elect Director Ann D. Murtlow Management For For 1.7 Elect Director Scott K. Sorensen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For XYLEM INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Curtis J. Crawford Management For For 1b Elect Director Robert F. Friel Management For For 1c Elect Director Surya N. Mohapatra Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Balance Sheet Investment Fund ABERCROMBIE & FITCH CO. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ANF Security ID:002896207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James B. Bachmann Management For For 1b Elect Director Bonnie R. Brooks Management For For 1c Elect Director Terry L. Burman Management For Against 1d Elect Director Sarah M. Gallagher Management For For 1e Elect Director Michael E. Greenlees Management For For 1f Elect Director Archie M. Griffin Management For Against 1g Elect Director Arthur C. Martinez Management For For 1h Elect Director Charles R. Perrin Management For For 1i Elect Director Stephanie M. Shern Management For For 1j Elect Director Craig R. Stapleton Management For For 2 Provide Proxy Access Right Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Associate Director Omnibus Stock Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against ACCO BRANDS CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ACCO Security ID:00081T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George V. Bayly Management For For 1b Elect Director James A. Buzzard Management For For 1c Elect Director Kathleen S. Dvorak Management For For 1d Elect Director Boris Elisman Management For For 1e Elect Director Robert H. Jenkins Management For For 1f Elect Director Pradeep Jotwani Management For For 1g Elect Director Robert J. Keller Management For For 1h Elect Director Thomas Kroeger Management For For 1i Elect Director Michael Norkus Management For Against 1j Elect Director E. Mark Rajkowski Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALBEMARLE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2.1 Elect Director Jim W. Nokes Management For For 2.2 Elect Director William H. Hernandez Management For For 2.3 Elect Director Luther C. Kissam, IV Management For For 2.4 Elect Director Douglas L. Maine Management For For 2.5 Elect Director J. Kent Masters Management For For 2.6 Elect Director James J. O' Brien Management For For 2.7 Elect Director Barry W. Perry Management For For 2.8 Elect Director John Sherman, Jr. Management For For 2.9 Elect Director Gerald A. Steiner Management For For 2.10 Elect Director Harriett Tee Taggart Management For For 2.11 Elect Director Alejandro Wolff Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALCOA INC. Meeting Date:MAY 06, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Sean O. Mahoney Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director E. Stanley O'Neal Management For For 1.5 Elect Director Carol L. Roberts Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For Against 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMERICAN NATIONAL INSURANCE COMPANY Meeting Date:APR 29, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:ANAT Security ID:028591105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Ansell Management For For 1.2 Elect Director Arthur O. Dummer Management For For 1.3 Elect Director Frances A. Moody-Dahlberg Management For For 1.4 Elect Director James P. Payne Management For For 1.5 Elect Director E. J. 'Jere' Pederson Management For Against 1.6 Elect Director James E. Pozzi Management For For 1.7 Elect Director James D. Yarbrough Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For APERAM S.A. Meeting Date:MAY 04, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:APAM Security ID:L0187K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Special Reports Management None None I Approve Consolidated Financial Statements Management For For II Approve Financial Statements of the Parent Company Management For For III Approve Allocation of Income Management For For IV Approve Remuneration of Directors Management For For V Approve Discharge of Directors Management For For VI Reelect Lakshmi N. Mittal as Director Management For For VII Reelect Romain Bausch as Director Management For For VIII Reelect Kathryn A. Matthews as Director Management For For IX Reelect Aditya Mittal as Director Management For For X Appointment of Deloitte as Auditor Management For For XI Approve 2016 Performance Share Unit Plan Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Debra A. Sandler Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASSURANT, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Elaine D. Rosen Management For For 1b Elect Director Howard L. Carver Management For For 1c Elect Director Juan N. Cento Management For For 1d Elect Director Alan B. Colberg Management For For 1e Elect Director Elyse Douglas Management For For 1f Elect Director Lawrence V. Jackson Management For For 1g Elect Director Charles J. Koch Management For For 1h Elect Director Jean-Paul L. Montupet Management For For 1i Elect Director Paul J. Reilly Management For For 1j Elect Director Robert W. Stein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder For For ASTEC INDUSTRIES, INC. Meeting Date:APR 28, 2016 Record Date:FEB 18, 2016 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Norman Smith Management For For 1.2 Elect Director William B. Sansom Management For For 1.3 Elect Director Benjamin G. Brock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For BIO-RAD LABORATORIES, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:BIO Security ID:090572207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Drapeau Management For For 1.2 Elect Director Robert M. Malchione Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against BROOKS AUTOMATION, INC. Meeting Date:JAN 27, 2016 Record Date:DEC 04, 2015 Meeting Type:ANNUAL Ticker:BRKS Security ID:114340102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Clinton Allen Management For For 1.2 Elect Director Robyn C. Davis Management For For 1.3 Elect Director Joseph R. Martin Management For For 1.4 Elect Director John K. McGillicuddy Management For For 1.5 Elect Director Krishna G. Palepu Management For For 1.6 Elect Director Kirk P. Pond Management For For 1.7 Elect Director Stephen S. Schwartz Management For For 1.8 Elect Director Alfred Woollacott, III Management For For 1.9 Elect Director Mark S. Wrighton Management For For 1.10 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers, LLP as Auditors Management For For BUNGE LIMITED Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Paul Cornet de Ways-Ruart Management For For 2.2 Elect Director William Engels Management For For 2.3 Elect Director L. Patrick Lupo Management For For 2.4 Elect Director Soren Schroder Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For CENTURY ALUMINUM COMPANY Meeting Date:JUN 27, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CENX Security ID:156431108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jarl Berntzen Management For For 1.2 Elect Director Michael Bless Management For For 1.3 Elect Director Errol Glasser Management For For 1.4 Elect Director Daniel Goldberg Management For For 1.5 Elect Director Terence Wilkinson Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHART INDUSTRIES, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:GTLS Security ID:16115Q308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel F. Thomas Management For For 1.2 Elect Director W. Douglas Brown Management For For 1.3 Elect Director Richard E. Goodrich Management For For 1.4 Elect Director Terrence J. Keating Management For For 1.5 Elect Director Steven W. Krablin Management For For 1.6 Elect Director Elizabeth G. Spomer Management For For 1.7 Elect Director Thomas L. Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For Against 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Transact Other Business (Voting) Management For Against CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CLOUD PEAK ENERGY INC. Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patrick Condon Management For For 1b Elect Director William Owens Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For COMERICA INCORPORATED Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBIC CORPORATION Meeting Date:FEB 22, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:CUB Security ID:229669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter C. Zable Management For For 1.2 Elect Director Bruce G. Blakley Management For For 1.3 Elect Director Bradley H. Feldmann Management For For 1.4 Elect Director Edwin A. Guiles Management For For 1.5 Elect Director Janice M. Hamby Management For For 1.6 Elect Director Steven J. Norris Management For For 1.7 Elect Director Robert S. Sullivan Management For For 1.8 Elect Director John H. Warner, Jr. Management For For 2 Amend Articles Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For Withhold 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review Public Policy Advocacy on Climate Change Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Cease Using Oil and Gas Reserve Metrics for Senior Executive's Compensation Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director David J. Illingworth Management For For 1.5 Elect Director Brian M. Levitt Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Domenic Pilla Management For For 1.8 Elect Director Robert J. Steacy Management For For 1.9 Elect Director Pamela B. Strobel Management For For 1.10 Elect Director Denis Turcotte Management For For 1.11 Elect Director John D. Williams Management For For 1.12 Elect Director Mary A. Winston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 11, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director Michael J. Cooper Management For For 1.4 Elect Director William J. Corcoran Management For For 1.5 Elect Director Duncan N.R. Jackman Management For Withhold 1.6 Elect Director Henry N.R. Jackman Management For Withhold 1.7 Elect Director R.B. Matthews Management For For 1.8 Elect Director Clive P. Rowe Management For Withhold 1.9 Elect Director Mark M. Taylor Management For Withhold 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ENSCO PLC Meeting Date:MAY 23, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG LLP as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EVERSOURCE ENERGY Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For FABRINET Meeting Date:DEC 17, 2015 Record Date:OCT 16, 2015 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David T. (Tom) Mitchell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 16, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For Withhold 1.2 Elect Director Walter M. Florie Management For Withhold 1.3 Elect Director William G. Hayter Management For Withhold 1.4 Elect Director Timothy W. Jackert Management For Withhold 1.5 Elect Director Lawrence J. Mclaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For Withhold 1.7 Elect Director Timothy M. Wilson Management For Withhold 2 Ratify KPMG as Auditors Management For Abstain 3 Authorize Share Repurchase Program Management For Abstain FIRST SOLAR, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ("Chip") Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For For 1.10 Elect Director Paul H. Stebbins Management For Against 1.11 Elect Director Michael T. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FRESH DEL MONTE PRODUCE INC. Meeting Date:MAY 04, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:FDP Security ID:G36738105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amir Abu-Ghazaleh Management For For 1b Elect Director Salvatore H. Alfiero Management For For 1c Elect Director Edward L. Boykin Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Dividends Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GRAINCORP LTD. Meeting Date:DEC 18, 2015 Record Date:DEC 16, 2015 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3.1 Elect Don Taylor as a Director Management For For 3.2 Elect Donald McGauchie as a Director Management For For 3.3 Elect Peter Richards as a Director Management For Against 4 Approve the Grant of Performance Rights to Mark Palmquist, Managing Director and Chief Executive Officer of the Company Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William G. Dorey Management For For 1b Elect Director William H. Powell Management For For 1c Elect Director Claes G. Bjork Management For For 1d Elect Director Michael F. McNally Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 03, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director Ann D. Murtlow Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 09, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director L. Allison Dukes Management For For 1.2 Elect Director Vicki R. Palmer Management For For 1.3 Elect Director Fred L. Schuermann Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elizabeth L. Axelrod Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Clare M. Chapman Management For For 1.4 Elect Director John A. Fazio Management For For 1.5 Elect Director Mark Foster Management For For 1.6 Elect Director Jill Kanin-Lovers Management For For 1.7 Elect Director Gary E. Knell Management For For 1.8 Elect Director Lyle Logan Management For For 1.9 Elect Director Willem Mesdag Management For For 1.10 Elect Director V. Paul Unruh Management For For 1.11 Elect Director Tracy R. Wolstencroft Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For INGRAM MICRO INC. Meeting Date:JUN 08, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Atkins Management For For 1.2 Elect Director David A. Barnes Management For For 1.3 Elect Director Leslie Stone Heisz Management For For 1.4 Elect Director John R. Ingram Management For For 1.5 Elect Director Dale R. Laurance Management For For 1.6 Elect Director Linda Fayne Levinson Management For For 1.7 Elect Director Scott A. McGregor Management For For 1.8 Elect Director Carol G. Mills Management For For 1.9 Elect Director Alain Monie Management For For 1.10 Elect Director Wade Oosterman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INGRAM MICRO INC. Meeting Date:JUN 21, 2016 Record Date:MAY 18, 2016 Meeting Type:SPECIAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For INTREPID POTASH, INC. Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:IPI Security ID:46121Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Landis Martin Management For For 1.2 Elect Director Barth E. Whitham Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For Against 5 Approve Reverse Stock Split Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Amend Omnibus Stock Plan Management For For INVACARE CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:IVC Security ID:461203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Delaney Management For For 1.2 Elect Director Marc M. Gibeley Management For For 1.3 Elect Director C. Martin Harris Management For For 1.4 Elect Director James L. Jones Management For Withhold 1.5 Elect Director Dale C. LaPorte Management For For 1.6 Elect Director Michael J. Merriman Management For For 1.7 Elect Director Matthew E. Monaghan Management For For 1.8 Elect Director Clifford D. Nastas Management For For 1.9 Elect Director Baiju R. Shah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IRIDIUM COMMUNICATIONS INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:IRDM Security ID:46269C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Niehaus Management For For 1.2 Elect Director Thomas C. Canfield Management For For 1.3 Elect Director Matthew J. Desch Management For For 1.4 Elect Director Thomas J. Fitzpatrick Management For Withhold 1.5 Elect Director Jane L. Harman Management For For 1.6 Elect Director Alvin B. Krongard Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Steven B. Pfeiffer Management For For 1.9 Elect Director Parker W. Rush Management For For 1.10 Elect Director Henrik O. Schliemann Management For For 1.11 Elect Director S. Scott Smith Management For For 1.12 Elect Director Barry J. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For KEYCORP Meeting Date:MAR 23, 2016 Record Date:FEB 01, 2016 Meeting Type:SPECIAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2a Proposal to Approve a Provision Relating to the Mechanics and Timing of Preferred Shareholders' Rights to Call Special Meetings Management For For 2b Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Amendments of KeyCorp's Articles or Regulations that Would Adversely Affect Their Voting Powers, Rights or Preferences Management For For 2c Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Combinations, Majority Share Acquisitions, Mergers or Consolidations Management For For 3 Approve Increase in Size of Board Management For For 4 Adjourn Meeting Management For For KEYCORP Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Independent Board Chairman Shareholder Against For LEAPFROG ENTERPRISES, INC. Meeting Date:AUG 13, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Stanley E. Maron Management For For 1.5 Elect Director E. Stanton McKee, Jr. Management For For 1.6 Elect Director Joanna Rees Management For For 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 1.9 Elect Director Stephen M. Youngwood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Amend Omnibus Stock Plan Management For Against M.D.C. HOLDINGS, INC. Meeting Date:MAR 29, 2016 Record Date:FEB 05, 2016 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Berman Management For For 1.2 Elect Director Herbert T. Buchwald Management For For 1.3 Elect Director Larry A. Mizel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For MATERION CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:MTRN Security ID:576690101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vinod M. Khilnani Management For For 1.2 Elect Director Darlene J. S. Solomon Management For For 1.3 Elect Director Robert B. Toth Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCDERMOTT INTERNATIONAL, INC. Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:MDR Security ID:580037109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bookout, III Management For For 1.2 Elect Director Roger A. Brown Management For For 1.3 Elect Director David Dickson Management For For 1.4 Elect Director Stephen G. Hanks Management For For 1.5 Elect Director Erich Kaeser Management For For 1.6 Elect Director Gary P. Luquette Management For For 1.7 Elect Director William H. Schumann, III Management For For 1.8 Elect Director Mary L. Shafer-Malicki Management For For 1.9 Elect Director David A. Trice Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For MKS INSTRUMENTS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Chute Management For For 1.2 Elect Director Peter R. Hanley Management For For 1.3 Elect Director Jacqueline F. Moloney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL HEALTHCARE CORPORATION Meeting Date:JUN 02, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:NHC Security ID:635906100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard F. LaRoche, Jr. Management For Against 1.2 Elect Director Lawrence C. Tucker Management For For NATIONAL WESTERN LIFE GROUP, INC. Meeting Date:JUN 15, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:NWLI Security ID:638517102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David S. Boone Management For For 1.2 Elect Director Stephen E. Glasgow Management For For 1.3 Elect Director E. J. Pederson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify BKD, LLP as Auditors Management For For NEWS CORPORATION Meeting Date:OCT 14, 2015 Record Date:AUG 17, 2015 Meeting Type:ANNUAL Ticker:NWS Security ID:65249B208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For Against 1b Elect Director Lachlan K. Murdoch Management For Against 1c Elect Director Robert J. Thomson Management For Against 1d Elect Director Jose Maria Aznar Management For Against 1e Elect Director Natalie Bancroft Management For Against 1f Elect Director Peter L. Barnes Management For Against 1g Elect Director Elaine L. Chao Management For Against 1h Elect Director John Elkann Management For Against 1i Elect Director Joel I. Klein Management For Against 1j Elect Director James R. Murdoch Management For Against 1k Elect Director Ana Paula Pessoa Management For Against 1l Elect Director Masroor Siddiqui Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Amend Bylaws Call Special Meetings Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against ORBCOMM INC. Meeting Date:APR 20, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Didier Delepine Management For For 1.2 Elect Director Gary H. Ritondaro Management For Withhold 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PHOTRONICS, INC. Meeting Date:MAR 23, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte& Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PNM RESOURCES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Becker Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against 5 Include Sustainability and GHG Emissions Reductions As Performance Measures for Senior Executive Compensation Shareholder Against Against 6 Report on Sustainability Shareholder Against For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gilbert F. Casellas Management For For 1.3 Elect Director James G. Cullen Management For For 1.4 Elect Director Mark B. Grier Management For For 1.5 Elect Director Martina Hund-Mejean Management For For 1.6 Elect Director Karl J. Krapek Management For For 1.7 Elect Director Peter R. Lighte Management For For 1.8 Elect Director George Paz Management For For 1.9 Elect Director Sandra Pianalto Management For For 1.10 Elect Director Christine A. Poon Management For For 1.11 Elect Director Douglas A. Scovanner Management For For 1.12 Elect Director John R. Strangfeld Management For For 1.13 Elect Director Michael A. Todma Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For QEP RESOURCES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julie A. Dill Management For For 1.2 Elect Director M. W. Scoggins Management For For 1.3 Elect Director William L. Thacker, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Require Independent Board Chairman Shareholder Against For REGAL BELOIT CORPORATION Meeting Date:APR 25, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Mark J. Gliebe Management For For 1c Elect Director Curtis W. Stoelting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carolyn H. Byrd Management For For 1b Elect Director David J. Cooper, Sr. Management For For 1c Elect Director Don DeFosset Management For For 1d Elect Director Eric C. Fast Management For For 1e Elect Director O. B. Grayson Hall, Jr. Management For For 1f Elect Director John D. Johns Management For For 1g Elect Director Ruth Ann Marshall Management For For 1h Elect Director Susan W. Matlock Management For For 1i Elect Director John E. Maupin, Jr. Management For For 1j Elect Director Charles D. McCrary Management For For 1k Elect Director Lee J. Styslinger, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 18, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sarah J. Anderson Management For For 1b Elect Director John G. Figueroa Management For For 1c Elect Director Thomas W. Gimbel Management For For 1d Elect Director David H. Hannah Management For For 1e Elect Director Douglas M. Hayes Management For For 1f Elect Director Mark V. Kaminski Management For For 1g Elect Director Robert A. McEvoy Management For For 1h Elect Director Gregg J. Mollins Management For For 1i Elect Director Andrew G. Sharkey, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 17, 2016 Record Date:JAN 22, 2016 Meeting Type:PROXY CONTEST Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Carl F. Baasel Management For Did Not Vote 1.2 Elect Director Daniel J. Smoke Management For Did Not Vote 1.3 Elect Director Gary K. Willis Management For Did Not Vote 2 Declassify the Board of Directors Management None Did Not Vote 3 Reduce Supermajority Vote Requirement Management None Did Not Vote 4 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Directors Thomas Limberger Shareholder For For 1.2 Elect Directors Gebhard Rainer Shareholder For For 1.3 Elect Directors Jordan Kovler Shareholder For Withhold 2 Declassify the Board of Directors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Permit Stockholders Holding 15% or More of the Outstanding Shares of Common Stock to Call a Special Meeting Shareholder For For 5 Provide Right to Act by Written Consent Shareholder For For 6 Ratify Deloitte & Touche LLP as Auditors Management None For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 8 Other Business Management None Against ROGERS CORPORATION Meeting Date:MAY 06, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:ROG Security ID:775133101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith L. Barnes Management For For 1.2 Elect Director Michael F. Barry Management For For 1.3 Elect Director Bruce D. Hoechner Management For For 1.4 Elect Director Carol R. Jensen Management For For 1.5 Elect Director William E. Mitchell Management For For 1.6 Elect Director Ganesh Moorthy Management For For 1.7 Elect Director Helene Simonet Management For For 1.8 Elect Director Peter C. Wallace Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROWAN COMPANIES PLC Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William E. Albrecht as Director Management For For 1b Elect Thomas P. Burke as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Jack B. Moore as Director Management For For 1f Elect Suzanne P. Nimocks as Director Management For For 1g Elect P. Dexter Peacock as Director Management For For 1h Elect John J. Quicke as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ROWAN COMPANIES PLC Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Deloitte LLP as U.K. Statutory Auditors Management For For 2 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 3 Approve Remuneration Report Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:JUL 21, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For For 1.3 Elect Director Robert M. Hernandez Management For For 1.4 Elect Director David P. Hess Management For For 1.5 Elect Director Dawne S. Hickton Management For For 1.6 Elect Director Edith E. Holiday Management For For 1.7 Elect Director Jerry Howard Management For For 1.8 Elect Director James A. Williams Management For For 1.9 Elect Director Arthur B. Winkleblack Management For For 2 Approve Merger Agreement Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Golden Parachutes Management For For 6 Adjourn Meeting Management For For RUBY TUESDAY, INC. Meeting Date:OCT 07, 2015 Record Date:AUG 17, 2015 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Lane Cardwell, Jr. Management For For 1b Elect Director Kevin T. Clayton Management For For 1c Elect Director Jeffrey J. O'Neill Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For SANDERSON FARMS, INC. Meeting Date:FEB 11, 2016 Record Date:DEC 17, 2015 Meeting Type:ANNUAL Ticker:SAFM Security ID:800013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Banks, Jr. Management For For 1.2 Elect Director Toni D. Cooley Management For For 1.3 Elect Director Robert C. Khayat Management For For 1.4 Elect Director Dianne Mooney Management For For 1.5 Elect Director Gail Jones Pittman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Working Conditions Shareholder Against Against 6 Implement a Water Quality Stewardship Policy Shareholder Against Against SELECTIVE INSURANCE GROUP, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:SIGI Security ID:816300107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Bauer Management For For 1.2 Elect Director A. David Brown Management For For 1.3 Elect Director John C. Burville Management For For 1.4 Elect Director Robert Kelly Doherty Management For For 1.5 Elect Director Michael J. Morrissey Management For For 1.6 Elect Director Gregory E. Murphy Management For For 1.7 Elect Director Cynthia S. Nicholson Management For For 1.8 Elect Director Ronald L. O'Kelley Management For For 1.9 Elect Director William M. Rue Management For Against 1.10 Elect Director John S. Scheid Management For For 1.11 Elect Director J. Brian Thebault Management For For 1.12 Elect Director Philip H. Urban Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:NOV 09, 2015 Record Date:SEP 14, 2015 Meeting Type:SPECIAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 24, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify KPMG LLP as Auditors Management For For TEREX CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEX Security ID:880779103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director G. Chris Andersen Management For For 1b Elect Director Paula H. J. Cholmondeley Management For For 1c Elect Director Donald DeFosset Management For For 1d Elect Director John L. Garrison, Jr. Management For For 1e Elect Director Thomas J. Hansen Management For For 1f Elect Director Raimund Klinkner Management For For 1g Elect Director David A. Sachs Management For For 1h Elect Director Oren G. Shaffer Management For For 1i Elect Director David C. Wang Management For For 1j Elect Director Scott W. Wine Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TETRA TECH, INC. Meeting Date:MAR 03, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:TTEK Security ID:88162G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan L. Batrack Management For For 1.2 Elect Director Hugh M. Grant Management For For 1.3 Elect Director Patrick C. Haden Management For For 1.4 Elect Director J. Christopher Lewis Management For For 1.5 Elect Director Kimberly E. Ritrievi Management For For 1.6 Elect Director Albert E. Smith Management For For 1.7 Elect Director J. Kenneth Thompson Management For For 1.8 Elect Director Richard H. Truly Management For For 1.9 Elect Director Kirsten M. Volpi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE CHUBB CORPORATION Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Todd C. Schermerhorn Management For For 1l Elect Director Alan D. Schnitzer Management For For 1m Elect Director Donald J. Shepard Management For For 1n Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For TIME INC. Meeting Date:JUN 07, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:TIME Security ID:887228104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph A. Ripp Management For For 1b Elect Director David A. Bell Management For For 1c Elect Director John M. Fahey, Jr. Management For For 1d Elect Director Manuel A. Fernandez Management For For 1e Elect Director Dennis J. FitzSimons Management For For 1f Elect Director Betsy D. Holden Management For For 1g Elect Director Kay Koplovitz Management For For 1h Elect Director J. Randall MacDonald Management For For 1i Elect Director Ronald S. Rolfe Management For For 1j Elect Director Howard Stringer Management For For 1k Elect Director Michael P. Zeisser Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For TRINITY PLACE HOLDINGS INC. Meeting Date:AUG 18, 2015 Record Date:JUL 13, 2015 Meeting Type:ANNUAL Ticker:TPHS Security ID:89656D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander C. Matina Management For Withhold 1.2 Elect Director Marina Shevyrtalova Management For Withhold 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year TRINITY PLACE HOLDINGS INC. Meeting Date:JUN 16, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:TPHS Security ID:89656D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander C. Matina Management For For 1.2 Elect Director Marina Shevrytalova Management For For 2 Ratify BDO USA, LLP as Auditors Management For For VAIL RESORTS, INC. Meeting Date:DEC 04, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan L. Decker Management For For 1b Elect Director Roland A. Hernandez Management For For 1c Elect Director Robert A. Katz Management For For 1d Elect Director John T. Redmond Management For For 1e Elect Director Hilary A. Schneider Management For For 1f Elect Director D. Bruce Sewell Management For For 1g Elect Director John F. Sorte Management For For 1h Elect Director Peter A. Vaughn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WESCO INTERNATIONAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:WCC Security ID:95082P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra Beach Lin Management For For 1.2 Elect Director John J. Engel Management For For 1.3 Elect Director James J. O'Brien Management For For 1.4 Elect Director Steven A. Raymund Management For For 1.5 Elect Director Lynn M. Utter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Hawley Management For For 1.2 Elect Director B. Anthony Isaac Management For For 1.3 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against Franklin Large Cap Value Fund Votes by Franklin Large Cap Value Fund prior to the merger with Franklin Rising Dividends Fund effective May 20, 2016 ABBOTT LABORATORIES Meeting Date:APR 29, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFLAC INCORPORATED Meeting Date:MAY 02, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Toshihiko Fukuzawa Management For For 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Thomas J. Kenny Management For For 1j Elect Director Charles B. Knapp Management For For 1k Elect Director Joseph L. Moskowitz Management For For 1l Elect Director Barbara K. Rimer Management For For 1m Elect Director Melvin T. Stith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Charles I. Cogut Management For For 1c Elect Director Seifi Ghasemi Management For For 1d Elect Director David H. Y. Ho Management For For 1e Elect Director Margaret G. McGlynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For ALBEMARLE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2.1 Elect Director Jim W. Nokes Management For For 2.2 Elect Director William H. Hernandez Management For For 2.3 Elect Director Luther C. Kissam, IV Management For For 2.4 Elect Director Douglas L. Maine Management For For 2.5 Elect Director J. Kent Masters Management For For 2.6 Elect Director James J. O' Brien Management For For 2.7 Elect Director Barry W. Perry Management For For 2.8 Elect Director John Sherman, Jr. Management For For 2.9 Elect Director Gerald A. Steiner Management For For 2.10 Elect Director Harriett Tee Taggart Management For For 2.11 Elect Director Alejandro Wolff Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALCOA INC. Meeting Date:MAY 06, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Sean O. Mahoney Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director E. Stanley O'Neal Management For For 1.5 Elect Director Carol L. Roberts Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For AMERICAN AIRLINES GROUP INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:AAL Security ID:02376R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director Jeffrey D. Benjamin Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Michael J. Embler Management For For 1e Elect Director Matthew J. Hart Management For For 1f Elect Director Alberto Ibarguen Management For For 1g Elect Director Richard C. Kraemer Management For For 1h Elect Director Susan D. Kronick Management For For 1i Elect Director Martin H. Nesbitt Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director W. Douglas Parker Management For For 1l Elect Director Ray M. Robinson Management For For 1m Elect Director Richard P. Schifter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy - Withdrawn Resolution Shareholder None None 5 Require Independent Board Chairman Shareholder Against For 6 Report on Political Contributions Shareholder Against For APACHE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Debra A. Sandler Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BANK OF AMERICA CORPORATION Meeting Date:SEP 22, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Bylaw Amendment to Permit Board to Determine Leadership Structure Management For Against BANK OF AMERICA CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J.P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Monica C. Lozano Management For For 1i Elect Director Thomas J. May Management For For 1j Elect Director Brian T. Moynihan Management For For 1k Elect Director Lionel L. Nowell, III Management For For 1l Elect Director Thomas D. Woods Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PwC as Auditors Management For For 4 Clawback of Incentive Payments Shareholder Against Against BB&T CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For For 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Edward C. Milligan Management For For 1.10 Elect Director Charles A. Patton Management For For 1.11 Elect Director Nido R. Qubein Management For Against 1.12 Elect Director William J. Reuter Management For For 1.13 Elect Director Tollie W. Rich, Jr. Management For For 1.14 Elect Director Christine Sears Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 26, 2016 Record Date:DEC 04, 2015 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director Vincent A. Forlenza Management For For 1.4 Elect Director Claire M. Fraser Management For For 1.5 Elect Director Christopher Jones Management For For 1.6 Elect Director Marshall O. Larsen Management For For 1.7 Elect Director Gary A. Mecklenburg Management For For 1.8 Elect Director James F. Orr Management For For 1.9 Elect Director Willard J. Overlock, Jr. Management For For 1.10 Elect Director Claire Pomeroy Management For For 1.11 Elect Director Rebecca W. Rimel Management For For 1.12 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BERKSHIRE HATHAWAY INC. Meeting Date:APR 30, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For 2 Report on Insurance Division's Response to Climate Change Risks Shareholder Against For BUNGE LIMITED Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Paul Cornet de Ways-Ruart Management For For 2.2 Elect Director William Engels Management For For 2.3 Elect Director L. Patrick Lupo Management For For 2.4 Elect Director Soren Schroder Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Harold M. Korell Management For For 1.3 Elect Director Robert V. Sinnott Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Approve Reverse Stock Split Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director Patrick W. Gross Management For For 1c Elect Director Ann Fritz Hackett Management For Against 1d Elect Director Lewis Hay, III Management For For 1e Elect Director Benjamin P. Jenkins, III Management For For 1f Elect Director Peter Thomas Killalea Management For For 1g Elect Director Pierre E. Leroy Management For For 1h Elect Director Peter E. Raskind Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Bradford H. Warner Management For For 1k Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For Against 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against COMERICA INCORPORATED Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against DISCOVER FINANCIAL SERVICES Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DFS Security ID:254709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Aronin Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Gregory C. Case Management For For 1.4 Elect Director Candace H. Duncan Management For For 1.5 Elect Director Joseph F. Eazor Management For For 1.6 Elect Director Cynthia A. Glassman Management For For 1.7 Elect Director Richard H. Lenny Management For For 1.8 Elect Director Thomas G. Maheras Management For For 1.9 Elect Director Michael H. Moskow Management For For 1.10 Elect Director David W. Nelms Management For For 1.11 Elect Director Mark A. Thierer Management For For 1.12 Elect Director Lawrence A. Weinbach Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DOVER CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter T. Francis Management For For 1b Elect Director Kristiane C. Graham Management For For 1c Elect Director Michael F. Johnston Management For For 1d Elect Director Robert A. Livingston Management For For 1e Elect Director Richard K. Lochridge Management For For 1f Elect Director Bernard G. Rethore Management For For 1g Elect Director Michael B. Stubbs Management For For 1h Elect Director Stephen M. Todd Management For For 1i Elect Director Stephen K. Wagner Management For For 1j Elect Director Keith E. Wandell Management For For 1k Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Proxy Access Shareholder Against Against EATON CORPORATION PLC Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig Arnold Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Alexander M. Cutler Management For For 1f Elect Director Richard H. Fearon Management For For 1g Elect Director Charles E. Golden Management For For 1h Elect Director Linda A. Hill Management For For 1i Elect Director Arthur E. Johnson Management For For 1j Elect Director Ned C. Lautenbach Management For For 1k Elect Director Deborah L. McCoy Management For For 1l Elect Director Gregory R. Page Management For For 1m Elect Director Sandra Pianalto Management For For 1n Elect Director Gerald B. Smith Management For For 2A Amend Company's Articles of Association in Connection with Recent Changes in Irish Law and for General Administrative Reasons Management For For 2B Amend Company's Memorandum of Association in Connection with Recent Changes in Irish Law Management For For 3 Amend Company's Articles of Association to Clarify the Board's Sole Authority to Determine its Size within the Fixed Limits in Articles Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approval of Overseas Market Purchases of the Company Shares Management For For EXELON CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Larry R. Faulkner Management For For 1.6 Elect Director Jay S. Fishman Management For For 1.7 Elect Director Henrietta H. Fore Management For For 1.8 Elect Director Kenneth C. Frazier Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director Samuel J. Palmisano Management For For 1.11 Elect Director Steven S. Reinemund Management For For 1.12 Elect Director Rex W. Tillerson Management For For 1.13 Elect Director William C. Weldon Management For For 1.14 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FIRST SOLAR, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ("Chip") Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For For 1.10 Elect Director Paul H. Stebbins Management For Against 1.11 Elect Director Michael T. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FMC CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:FMC Security ID:302491303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre Brondeau Management For For 1b Elect Director Eduardo E. Cordeiro Management For For 1c Elect Director G. Peter D'Aloia Management For For 1d Elect Director C. Scott Greer Management For For 1e Elect Director K'Lynne Johnson Management For For 1f Elect Director Dirk A. Kempthorne Management For For 1g Elect Director Paul J. Norris Management For For 1h Elect Director Robert C. Pallash Management For For 1i Elect Director William H. Powell Management For For 1j Elect Director Vincent R. Volpe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Mark M. Malcolm Management For For 1.9 Elect Director James N. Mattis Management For For 1.10 Elect Director Phebe N. Novakovic Management For For 1.11 Elect Director William A. Osborn Management For For 1.12 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt and Issue General Payout Policy Regarding Share Repurchases Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against For C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against ILLINOIS TOOL WORKS INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Exclude the Impact of Stock Buyback Programs on the Financial Metrics on which CEO Pay is Based Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 19, 2015 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Natalie A. Black Management For For 1.3 Elect Director Julie L. Bushman Management For For 1.4 Elect Director Raymond L. Conner Management For For 1.5 Elect Director Richard Goodman Management For For 1.6 Elect Director Jeffrey A. Joerres Management For For 1.7 Elect Director William H. Lacy Management For For 1.8 Elect Director Alex A. Molinaroli Management For For 1.9 Elect Director Juan Pablo del Valle Perochena Management For For 1.10 Elect Director Mark P. Vergnano Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against KEYCORP Meeting Date:MAR 23, 2016 Record Date:FEB 01, 2016 Meeting Type:SPECIAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2a Proposal to Approve a Provision Relating to the Mechanics and Timing of Preferred Shareholders' Rights to Call Special Meetings Management For For 2b Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Amendments of KeyCorp's Articles or Regulations that Would Adversely Affect Their Voting Powers, Rights or Preferences Management For For 2c Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Combinations, Majority Share Acquisitions, Mergers or Consolidations Management For For 3 Approve Increase in Size of Board Management For For 4 Adjourn Meeting Management For For KEYCORP Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Independent Board Chairman Shareholder Against For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 18, 2015 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A. R. Frank Wazzan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 14, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Approve Conversion of Securities Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORDSTROM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Tanya L. Domier Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Blake W. Nordstrom Management For For 1e Elect Director Erik B. Nordstrom Management For For 1f Elect Director Peter E. Nordstrom Management For For 1g Elect Director Philip G. Satre Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Gordon A. Smith Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr. Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Steven F. Leer Management For Against 1.7 Elect Director Michael D. Lockhart Management For For 1.8 Elect Director Amy E. Miles Management For For 1.9 Elect Director Martin H. Nesbitt Management For For 1.10 Elect Director James A. Squires Management For For 1.11 Elect Director John R. Thompson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 19, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda Walker Bynoe Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Dean M. Harrison Management For For 1d Elect Director Dipak C. Jain Management For For 1e Elect Director Jose Luis Prado Management For For 1f Elect Director Thomas E. Richards Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Martin P. Slark Management For For 1i Elect Director David H.B. Smith, Jr. Management For For 1j Elect Director Donald Thompson Management For For 1k Elect Director Charles A. Tribbett, III Management For For 1l Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Gregory J. Hayes Management For For 1.3 Elect Director Victoria F. Haynes Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 1.5 Elect Director Christopher J. Kearney Management For For 1.6 Elect Director Laurette T. Koellner Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Amend Bylaws Call Special Meetings Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 28, 2015 Record Date:AUG 31, 2015 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee C. Banks Management For For 1.2 Elect Director Robert G. Bohn Management For For 1.3 Elect Director Linda S. Harty Management For For 1.4 Elect Director William E. Kassling Management For For 1.5 Elect Director Robert J. Kohlhepp Management For For 1.6 Elect Director Kevin A. Lobo Management For For 1.7 Elect Director Klaus-Peter Muller Management For For 1.8 Elect Director Candy M. Obourn Management For For 1.9 Elect Director Joseph M. Scaminace Management For For 1.10 Elect Director Wolfgang R. Schmitt Management For For 1.11 Elect Director Ake Svensson Management For For 1.12 Elect Director James L. Wainscott Management For For 1.13 Elect Director Donald E. Washkewicz Management For For 1.14 Elect Director Thomas L. Williams Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Eliminate Cumulative Voting Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Executive Incentive Bonus Plan Management For For PENTAIR PLC Meeting Date:MAY 10, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H.Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Fix Number of Directors at 12 Management For For 6A Amend Company's Articles of Association in Connection with Recent Changes in Irish Law and for General Administrative Reasons Management For For 6B Amend Company's Memorandum of Association in Connection with Recent Changes in Irish Law Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director Helen H. Hobbs Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director Shantanu Narayen Management For For 1.8 Elect Director Suzanne Nora Johnson Management For For 1.9 Elect Director Ian C. Read Management For For 1.10 Elect Director Stephen W. Sanger Management For For 1.11 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against PHILLIPS 66 Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Greg C. Garland Management For For 1b Elect Director John E. Lowe Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Martin H. Richenhagen Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against PRINCIPAL FINANCIAL GROUP, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:PFG Security ID:74251V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Dan Management For For 1.2 Elect Director C. Daniel Gelatt Management For For 1.3 Elect Director Sandra L. Helton Management For For 1.4 Elect Director Blair C. Pickerell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gilbert F. Casellas Management For For 1.3 Elect Director James G. Cullen Management For For 1.4 Elect Director Mark B. Grier Management For For 1.5 Elect Director Martina Hund-Mejean Management For For 1.6 Elect Director Karl J. Krapek Management For For 1.7 Elect Director Peter R. Lighte Management For For 1.8 Elect Director George Paz Management For For 1.9 Elect Director Sandra Pianalto Management For For 1.10 Elect Director Christine A. Poon Management For For 1.11 Elect Director Douglas A. Scovanner Management For For 1.12 Elect Director John R. Strangfeld Management For For 1.13 Elect Director Michael A. Todma Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against Against RALPH LAUREN CORPORATION Meeting Date:AUG 06, 2015 Record Date:JUN 10, 2015 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carolyn H. Byrd Management For For 1b Elect Director David J. Cooper, Sr. Management For For 1c Elect Director Don DeFosset Management For For 1d Elect Director Eric C. Fast Management For For 1e Elect Director O. B. Grayson Hall, Jr. Management For For 1f Elect Director John D. Johns Management For For 1g Elect Director Ruth Ann Marshall Management For For 1h Elect Director Susan W. Matlock Management For For 1i Elect Director John E. Maupin, Jr. Management For For 1j Elect Director Charles D. McCrary Management For For 1k Elect Director Lee J. Styslinger, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 02, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Keith D. Nosbusch Management For For A2 Elect Director William T. McCormick, Jr. Management For For B Ratify Deloitte & Touche LLP as Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Amend Omnibus Stock Plan Management For For E Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against SANDISK CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For SANOFI Meeting Date:MAY 04, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.93 per Share Management For For 4 Reelect Laurent Attal as Director Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Carole Piwnica as Director Management For For 7 Elect Thomas Sudhof as Director Management For For 8 Elect Diane Souza as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Olivier Brandicourt, CEO Management For Against 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 2 Authorize up to 1.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For Against 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For Against 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director John F. Lundgren Management For For 1.10 Elect Director Marianne M. Parrs Management For For 1.11 Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against STATE STREET CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kennett F. Burnes Management For For 1b Elect Director Patrick de Saint-Aignan Management For For 1c Elect Director Lynn A. Dugle Management For For 1d Elect Director William C. Freda Management For For 1e Elect Director Amelia C. Fawcett Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Richard P. Sergel Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director Gregory L. Summe Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For TARGET CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Anne M. Mulcahy Management For For 1l Elect Director Derica W. Rice Management For For 1m Elect Director Kenneth L. Salazar Management For For 1n Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against TE CONNECTIVITY LTD. Meeting Date:MAR 02, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Terrence R. Curtin Management For For 1c Elect Director Carol A. ("John") Davidson Management For For 1d Elect Director Juergen W. Gromer Management For For 1e Elect Director William A. Jeffrey Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Yong Nam Management For For 1h Elect Director Daniel J. Phelan Management For For 1i Elect Director Paula A. Sneed Management For For 1j Elect Director Mark C. Trudeau Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For Against 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 26, 2014 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 25, 2015 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 10 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 11 Approve Allocation of Available Earnings for Fiscal Year 2014 Management For For 12 Approve Declaration of Dividend Management For For 13 Authorize Share Repurchase Program Management For Against 14 Amend Articles of Association Re: Capital and Related Amendments Management For For 15 Approve Reduction of Share Capital Management For For 16 Adjourn Meeting Management For Against TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Herbert L. Henkel Management For For 1d Elect Director Siddharth N. (Bobby) Mehta Management For For 1e Elect Director Jacques P. Perold Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against For THE CHUBB CORPORATION Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THE HOME DEPOT, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerard J. Arpey Management For For 1b Elect Director Ari Bousbib Management For For 1c Elect Director Gregory D. Brenneman Management For For 1d Elect Director J. Frank Brown Management For For 1e Elect Director Albert P. Carey Management For For 1f Elect Director Armando Codina Management For For 1g Elect Director Helena B. Foulkes Management For For 1h Elect Director Linda R. Gooden Management For For 1i Elect Director Wayne M. Hewett Management For For 1j Elect Director Karen L. Katen Management For For 1k Elect Director Craig A. Menear Management For For 1l Elect Director Mark Vadon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For THE MOSAIC COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Provide Directors May Be Removed With or Without Cause Management For For 2 Eliminate Class of Common Stock Management For For 3a Elect Director Nancy E. Cooper Management For For 3b Elect Director Gregory L. Ebel Management For For 3c Elect Director Timothy S. Gitzel Management For For 3d Elect Director Denise C. Johnson Management For For 3e Elect Director Emery N. Koenig Management For Against 3f Elect Director Robert L. Lumpkins Management For For 3g Elect Director William T. Monahan Management For For 3h Elect Director James ('Joc') C. O'Rourke Management For For 3i Elect Director James L. Popowich Management For For 3j Elect Director David T. Seaton Management For For 3k Elect Director Steven M. Seibert Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Other Business Management For Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Susan Desmond-Hellmann Management For For 1f Elect Director A.G. Lafley Management For For 1g Elect Director Terry J. Lundgren Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director David S. Taylor Management For For 1j Elect Director Margaret C. Whitman Management For For 1k Elect Director Mary Agnes Wilderotter Management For Abstain 1l Elect Director Patricia A. Woertz Management For For 1m Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth, Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Todd C. Schermerhorn Management For For 1l Elect Director Alan D. Schnitzer Management For For 1m Elect Director Donald J. Shepard Management For For 1n Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph W. Gorder Management For For 1b Elect Director Deborah P. Majoras Management For For 1c Elect Director Donald L. Nickles Management For For 1d Elect Director Philip J. Pfeiffer Management For For 1e Elect Director Robert A. Profusek Management For For 1f Elect Director Susan Kaufman Purcell Management For For 1g Elect Director Stephen M. Waters Management For For 1h Elect Director Randall J. Weisenburger Management For For 1i Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Certificate of Incorporation to provide for removal of directors without cause Management For For 5 Amend Omnibus Stock Plan Management For For WESTERN DIGITAL CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin I. Cole Management For For 1b Elect Director Kathleen A. Cote Management For For 1c Elect Director Henry T. DeNero Management For For 1d Elect Director Michael D. Lambert Management For For 1e Elect Director Len J. Lauer Management For For 1f Elect Director Matthew E. Massengill Management For For 1g Elect Director Stephen D. Milligan Management For For 1h Elect Director Paula A. Price Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For WESTERN DIGITAL CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For Franklin MicroCap Value Fund ACMAT CORPORATION Meeting Date:JUN 30, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For Withhold 1.2 Elect Director Henry W. Nozko, III Management For Withhold 1.3 Elect Director Andrew M. Sullivan, Jr. Management For Withhold 2 Ratify KPMG LLP as Auditors Management For Abstain ALAMO GROUP INC. Meeting Date:MAY 05, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Robert P. Bauer Management For For 1.3 Elect Director Helen W. Cornell Management For For 1.4 Elect Director Eric P. Etchart Management For For 1.5 Elect Director David W. Grzelak Management For For 1.6 Elect Director Gary L. Martin Management For For 1.7 Elect Director Ronald A. Robinson Management For For 2 Provide Directors May be Removed With or Without Cause Management For For 3 Eliminate Supermajority Vote Requirement Management For For 4 Ratify KPMG LLP as Auditors Management For For ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. Meeting Date:JUN 07, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:ALSK Security ID:01167P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward (Ned) J. Hayes, Jr. Management For For 1.2 Elect Director Margaret L. Brown Management For For 1.3 Elect Director David W. Karp Management For For 1.4 Elect Director Peter D. Ley Management For For 1.5 Elect Director Brian A. Ross Management For For 1.6 Elect Director Anand Vadapalli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Moss Adams LLP as Auditors Management For For ARBOR REALTY TRUST, INC. Meeting Date:MAY 18, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Archie R. Dykes Management For For 1.2 Elect Director Joseph Martello Management For For 1.3 Elect Director Stanley Kreitman Management For For 2 Ratify Ernst and Young LLP as Auditors Management For For ARBOR REALTY TRUST, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:SPECIAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Adjourn Meeting Management For For ARDMORE SHIPPING CORPORATION Meeting Date:MAY 24, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:ASC Security ID:Y0207T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Dunne Management For For 1.2 Elect Director Reginald Jones Management For Withhold 1.3 Elect Director Curtis McWilliams Management For For ATLANTIC TELE-NETWORK, INC. Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:ATNI Security ID:049079205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin L. Budd Management For For 1.2 Elect Director Bernard J. Bulkin Management For For 1.3 Elect Director Michael T. Flynn Management For For 1.4 Elect Director Liane J. Pelletier Management For Withhold 1.5 Elect Director Cornelius B. Prior, Jr. Management For For 1.6 Elect Director Michael T. Prior Management For For 1.7 Elect Director Charles J. Roesslein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 17, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew L. Caras Management For For 1.2 Elect Director David M. Colter Management For For 1.3 Elect Director Martha T. Dudman Management For For 1.4 Elect Director Lauri E. Fernald Management For For 1.5 Elect Director Daina H. Hill Management For For 1.6 Elect Director Clyde H. Lewis Management For For 1.7 Elect Director Constance C. Shea Management For For 1.8 Elect Director Curtis C. Simard Management For For 1.9 Elect Director Kenneth E. Smith Management For For 1.10 Elect Director Scott G. Toothaker Management For For 1.11 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For BURNHAM HOLDINGS, INC. Meeting Date:APR 25, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elizabeth H. McMullan Management For For 1.2 Elect Director Philmer H. Rohrbaugh Management For For 1.3 Elect Director Donald A. Stern Management For For 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For Abstain CALERES, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:CAL Security ID:129500104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ward M. Klein Management For For 1.2 Elect Director Steven W. Korn Management For For 1.3 Elect Director W. Patrick McGinnis Management For For 1.4 Elect Director Diane M. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 18, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For Withhold 1.2 Elect Director Kevin G. Powers Management For Withhold 1.3 Elect Director Stephen E. Fuhrman Management For Withhold 1.4 Elect Director Ronald V. Kazmar Management For Withhold 1.5 Elect Director James E. Rinn Management For Withhold 2 Ratify KPMG LLP as auditors Management For Abstain CITIZENS COMMUNITY BANCORP, INC. Meeting Date:MAR 24, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Nettesheim Management For Withhold 1.2 Elect Director James R. Lang Management For For 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For For CLOUD PEAK ENERGY INC. Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patrick Condon Management For For 1b Elect Director William Owens Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director William D. Andrews Management For For a2 Elect Director Betsy R. Gidwitz Management For For a3 Elect Director James G. Gidwitz Management For For b Ratify BKD LLP as Auditors Management For For c Advisory Vote to Ratify Named Executive Officers' Compensation Management For For d Advisory Vote on Say on Pay Frequency Management Three Years One Year COUNTY BANCORP, INC. Meeting Date:JUN 21, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:ICBK Security ID:221907108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Binversie Management For For 1.2 Elect Director Rick G. Dercks Management For For 1.3 Elect Director Robert E. Matzke Management For For 1.4 Elect Director Kathi P. Seifert Management For For 1.5 Elect Director Edson P. Foster, Jr. Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify CliftonLarsonAllen LLP as Auditors Management For For DELTA APPAREL, INC. Meeting Date:FEB 11, 2016 Record Date:DEC 18, 2015 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Bradley Campbell Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director G. Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director Suzanne B. Rudy Management For For 1.7 Elect Director Robert E. Staton, Sr. Management For For 1.8 Elect Director A. Alexander Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For DUCOMMUN INCORPORATED Meeting Date:MAY 04, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Ducommun Management For For 1.2 Elect Director Dean M. Flatt Management For For 1.3 Elect Director Jay L. Haberland Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DYNAMIC MATERIALS CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:BOOM Security ID:267888105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Aldous Management For For 1.2 Elect Director Yvon Pierre Cariou Management For Withhold 1.3 Elect Director Robert A. Cohen Management For Withhold 1.4 Elect Director James J. Ferris Management For Withhold 1.5 Elect Director Richard P. Graff Management For For 1.6 Elect Director Kevin T. Longe Management For For 1.7 Elect Director Gerard Munera Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:FEB 25, 2016 Record Date:JAN 14, 2016 Meeting Type:ANNUAL Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Cellino Management For For 1.2 Elect Director Michael S. Betrus Management For Withhold 2 Approval of the Amendment and Restatement to the Company's Amended By Laws, Except for the Amendment to Article V, Section 2 Management For Against 3 Approval of the Amendment to Article V, Section 2 of the Company's Amended By Laws Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:APR 19, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Bookmyer Management For For 1.2 Elect Director Stephen L. Boomer Management For For 1.3 Elect Director William J. Small Management For Withhold 1.4 Elect Director Thomas A. Reineke Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 07, 2015 Record Date:OCT 09, 2015 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary C. Bottie Management For For 1.2 Elect Director Eric S. Rangen Management For Withhold FRED'S, INC. Meeting Date:JUN 15, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For For 1.2 Elect Director John R. Eisenman Management For For 1.3 Elect Director Thomas H. Tashjian Management For For 1.4 Elect Director B. Mary McNabb Management For For 1.5 Elect Director Michael T. McMillan Management For For 1.6 Elect Director Jerry A. Shore Management For For 1.7 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRISCH'S RESTAURANTS, INC. Meeting Date:AUG 24, 2015 Record Date:JUL 31, 2015 Meeting Type:SPECIAL Ticker:FRS Security ID:358748101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For FULL HOUSE RESORTS, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth R. Adams Management For For 1.2 Elect Director Carl G. Braunlich Management For For 1.3 Elect Director W.H. Baird Garrett Management For For 1.4 Elect Director Ellis Landau Management For For 1.5 Elect Director Daniel R. Lee Management For For 1.6 Elect Director Kathleen Marshall Management For For 1.7 Elect Director Craig W. Thomas Management For For 1.8 Elect Director Bradley M. Tirpak Management For For 2 Ratify Piercy Bowler Taylor & Kern as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon M. Brady Management For For 1.2 Elect Director Craig A. Hindman Management For For 1.3 Elect Director James B. Nish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Special Performance Stock Unit Grant Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 6 Approve Non-Employee Director Stock Plan Management For For 7 Ratify Ernst & Young LLP as Auditors Management For For GLOBAL INDEMNITY PLC Meeting Date:JUN 15, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Saul A. Fox Management For Against 1b Elect Director Joseph W. Brown Management For For 1c Elect Director James W. Crystal Management For Against 1d Elect Director Raphael L. de Balmann Management For For 1e Elect Director Seth G. Gersch Management For For 1f Elect Director John H. Howes Management For For 1g Elect Director Bruce Lederman Management For For 1h Elect Director Larry N. Port Management For For 1i Elect Director Cynthia Y. Valko Management For For 2a.1 Elect Stephen Green as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.2 Elect Terrence J. Power as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.3 Elect Cynthia Y. Valko as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.4 Elect Marie-Joelle Chapleau as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.5 Elect Grainne Richmond as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2b Ratify Ernst & Young, Ltd., Hamilton, Bermuda as Auditors Management For For 3 Authorize Reissuance of Repurchased Shares Management For For 4 Approve Ernst & Young Global Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For GOLDEN ENTERTAINMENT, INC. Meeting Date:JUN 13, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:GDEN Security ID:381013101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake L. Sartini Management For For 1.2 Elect Director Lyle A. Berman Management For For 1.3 Elect Director Timothy J. Cope Management For Withhold 1.4 Elect Director Mark A. Lipparelli Management For For 1.5 Elect Director Robert L. Miodunski Management For For 1.6 Elect Director Neil I. Sell Management For Withhold 1.7 Elect Director Terrence L. Wright Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Piercy Bowler Taylor & Kern, Certified Public Accountants as Auditors Management For For GRIFFIN INDUSTRIAL REALTY, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Bechtel Management For For 1.2 Elect Director Edgar M. Cullman, Jr. Management For Withhold 1.3 Elect Director Frederick M. Danziger Management For For 1.4 Elect Director Michael S. Gamzon Management For For 1.5 Elect Director Thomas C. Israel Management For Withhold 1.6 Elect Director Jonathan P. May Management For For 1.7 Elect Director Albert H. Small, Jr. Management For For 2 Ratify RSM US LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GULF ISLAND FABRICATION, INC. Meeting Date:MAY 18, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:GIFI Security ID:402307102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Flick Management For For 1.2 Elect Director William E. Chiles Management For For 1.3 Elect Director Murray W. Burns Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Other Business Management For Against HALLMARK FINANCIAL SERVICES, INC. Meeting Date:JUN 03, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For For 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Mark E. Pape Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require a Majority Vote for the Election of Directors Shareholder None For HARDINGE INC. Meeting Date:JUN 28, 2016 Record Date:MAY 12, 2016 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mitchell I. Quain Management For For 1.2 Elect Director Richard L. Simons Management For For 1.3 Elect Director Benjamin L. Rosenzweig Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder None For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 09, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director L. Allison Dukes Management For For 1.2 Elect Director Vicki R. Palmer Management For For 1.3 Elect Director Fred L. Schuermann Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For HAWAIIAN TELCOM HOLDCO, INC. Meeting Date:APR 29, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HCOM Security ID:420031106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Jalkut Management For For 1.2 Elect Director Kurt M. Cellar Management For For 1.3 Elect Director Walter A. Dods, Jr. Management For For 1.4 Elect Director Steven C. Oldham Management For For 1.5 Elect Director Eric K. Yeaman Management For For 1.6 Elect Director Meredith J. Ching Management For For 1.7 Elect Director Scott K. Barber Management For For 1.8 Elect Director N. John Fontana, III Management For For 1.9 Elect Director Robert B. Webster Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 31, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. McCartney Management For For 1.2 Elect Director John M. Briggs Management For For 1.3 Elect Director Robert L. Frome Management For For 1.4 Elect Director Robert J. Moss Management For For 1.5 Elect Director Dino D. Ottaviano Management For Withhold 1.6 Elect Director Theodore Wahl Management For For 1.7 Elect Director Michael E. McBryan Management For For 1.8 Elect Director Diane S. Casey Management For For 1.9 Elect Director John J. McFadden Management For For 1.10 Elect Director Jude Visconto Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOUSTON WIRE & CABLE COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HWCC Security ID:44244K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Pokluda, III Management For For 1.2 Elect Director Michael T. Campbell Management For For 1.3 Elect Director I. Stewart Farwell Management For For 1.4 Elect Director Mark A. Ruelle Management For For 1.5 Elect Director William H. Sheffield Management For For 1.6 Elect Director G. Gary Yetman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HURCO COMPANIES, INC. Meeting Date:MAR 10, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Aaro Management For For 1.2 Elect Director Robert W. Cruickshank Management For For 1.3 Elect Director Michael Doar Management For For 1.4 Elect Director Jay C. Longbottom Management For For 1.5 Elect Director Andrew Niner Management For For 1.6 Elect Director Richard Porter Management For For 1.7 Elect Director Janaki Sivanesan Management For For 1.8 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 11, 2016 Record Date:DEC 11, 2015 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis E. Hannen Management For For 1.2 Elect Director C. Richard Vaughn Management For For 1.3 Elect Director Joseph A. Rutkowski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For INTERNATIONAL SHIPHOLDING CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ISHC Security ID:460321201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Beer Management For For 1.2 Elect Director Erik L. Johnsen Management For For 1.3 Elect Director Niels M. Johnsen Management For For 1.4 Elect Director H. Merritt Lane, III Management For For 1.5 Elect Director Edwin A. Lupberger Management For For 1.6 Elect Director James J. McNamara Management For For 1.7 Elect Director Harris V. Morrissette Management For Withhold 1.8 Elect Director T. Lee Robinson, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INVACARE CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:IVC Security ID:461203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Delaney Management For For 1.2 Elect Director Marc M. Gibeley Management For For 1.3 Elect Director C. Martin Harris Management For For 1.4 Elect Director James L. Jones Management For Withhold 1.5 Elect Director Dale C. LaPorte Management For For 1.6 Elect Director Michael J. Merriman Management For For 1.7 Elect Director Matthew E. Monaghan Management For For 1.8 Elect Director Clifford D. Nastas Management For For 1.9 Elect Director Baiju R. Shah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INVESTAR HOLDING CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ISTR Security ID:46134L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Baker Management For For 1.2 Elect Director Thomas C. Besselman, Sr. Management For For 1.3 Elect Director James H. Boyce, III Management For For 1.4 Elect Director Robert M. Boyce, Sr. Management For For 1.5 Elect Director John J. D'Angelo Management For For 1.6 Elect Director Robert L. Freeman Management For For 1.7 Elect Director William H. Hidalgo, Sr. Management For For 1.8 Elect Director Gordon H. Joffrion, III Management For Withhold 1.9 Elect Director David J. Lukinovich Management For For 1.10 Elect Director Suzanne O. Middleton Management For For 1.11 Elect Director Andrew C. Nelson Management For Withhold 1.12 Elect Director Carl R. Schneider, Jr. Management For For 1.13 Elect Director Frank L. Walker Management For For 2 Ratify Postlethwaite & Netterville APAC as Auditors Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:OCT 28, 2015 Record Date:SEP 02, 2015 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim R. Edgar Management For For 1.2 Elect Director Ellen C. Taaffe Management For For 1.3 Elect Director Daniel M. Wright Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KCAP FINANCIAL, INC. Meeting Date:AUG 17, 2015 Record Date:MAY 21, 2015 Meeting Type:SPECIAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares Below Net Asset Value (NAV) Management For For KCAP FINANCIAL, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Turney Stevens Management For For 1.2 Elect Director John A. Ward, III Management For For 1.3 Elect Director Dean C. Kehler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For KEY TRONIC CORPORATION Meeting Date:OCT 22, 2015 Record Date:SEP 02, 2015 Meeting Type:ANNUAL Ticker:KTCC Security ID:493144109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Bean Management For For 1.2 Elect Director Craig D. Gates Management For For 1.3 Elect Director Ronald F. Klawitter Management For Withhold 1.4 Elect Director Yacov A. Shamash Management For For 1.5 Elect Director Patrick Sweeney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For KIMBALL ELECTRONICS, INC. Meeting Date:OCT 21, 2015 Record Date:AUG 18, 2015 Meeting Type:ANNUAL Ticker:KE Security ID:49428J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald D. Charron Management For For 1.2 Elect Director Colleen C. Repplier Management For For 1.3 Elect Director Gregory J. Lampert Management For Withhold 2 Ratify Deloitte & Touche, LLP as Auditors Management For For LAKES ENTERTAINMENT, INC. Meeting Date:JUL 29, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:LACO Security ID:51206P208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lyle A. Berman Management For For 1.2 Elect Director Timothy J. Cope Management For Withhold 1.3 Elect Director Neil I. Sell Management For Withhold 1.4 Elect Director Ray M. Moberg Management For For 1.5 Elect Director Larry C. Barenbaum Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Piercy Bowler Taylor & Kern, Certified Public Accountants, as Auditors Management For For 4 Opt Out of State's Control Share Acquisition Law Management For For 5 Adopt, Renew or Amend NOL Rights Plan (NOL Pill) Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:AUG 13, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Stanley E. Maron Management For For 1.5 Elect Director E. Stanton McKee, Jr. Management For For 1.6 Elect Director Joanna Rees Management For For 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 1.9 Elect Director Stephen M. Youngwood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Amend Omnibus Stock Plan Management For Against MAGELLAN PETROLEUM CORPORATION Meeting Date:JUL 10, 2015 Record Date:MAY 28, 2015 Meeting Type:SPECIAL Ticker:MPET Security ID:559091301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Adjourn Meeting Management For For MERCER INTERNATIONAL INC. Meeting Date:JUN 03, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director David M. Gandossi Management For For 1.3 Elect Director William D. McCartney Management For For 1.4 Elect Director Eric Lauritzen Management For For 1.5 Elect Director Graeme A. Witts Management For For 1.6 Elect Director Bernard J. Picchi Management For For 1.7 Elect Director James Shepherd Management For For 1.8 Elect Director R. Keith Purchase Management For For 1.9 Elect Director Nancy Orr Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 27, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John W. Chisholm Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Stock Option Plan Management For For 4 Ratify BDO USA, LLP as Auditors Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For NORTHEAST BANCORP Meeting Date:NOV 20, 2015 Record Date:SEP 25, 2015 Meeting Type:ANNUAL Ticker:NBN Security ID:663904209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew B. Botein Management For For 1.2 Elect Director Cheryl Lynn Dorsey Management For For 1.3 Elect Director Peter W. McClean Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify McGladrey LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For NORTHWEST PIPE COMPANY Meeting Date:JUN 02, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Declusin Management For For 1.2 Elect Director Harry Demorest Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Moss Adams LLP as Auditors Management For For OLD LINE BANCSHARES, INC. Meeting Date:MAY 25, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:OLBK Security ID:67984M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Cornelsen Management For For 1.2 Elect Director James F. Dent Management For For 1.3 Elect Director Thomas H. Graham Management For For 1.4 Elect Director Carla Hargrove McGill Management For For 1.5 Elect Director Jeffrey A. Rivest Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLYMPIC STEEL, INC. Meeting Date:APR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ZEUS Security ID:68162K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Wolfort Management For For 1.2 Elect Director Ralph M. Della Ratta Management For For 1.3 Elect Director Howard L. Goldstein Management For For 1.4 Elect Director Dirk A. Kempthorne Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For OMEGA PROTEIN CORPORATION Meeting Date:JUN 28, 2016 Record Date:JUN 07, 2016 Meeting Type:PROXY CONTEST Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Bret D. Scholtes Management For Did Not Vote 1.2 Elect Director Gary J. Ermers Management For Did Not Vote 1.3 Elect Director David H. Clarke Management For Did Not Vote 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Adopt Majority Voting for Uncontested Election of Directors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Michael N. Christodolou Shareholder For For 1.2 Management Nominee David H. Clarke Shareholder For For 1.3 Management Nominee Bret D. Scholtes Shareholder For For 2 Ratify PricewaterhouseCoopers as Auditors Management None For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For ORBCOMM INC. Meeting Date:APR 20, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Didier Delepine Management For For 1.2 Elect Director Gary H. Ritondaro Management For Withhold 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORION MARINE GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:ORN Security ID:68628V308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Austin J. Shanfelter Management For For 1b Elect Director Gene G. Stoever Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For PARKER DRILLING COMPANY Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:PKD Security ID:701081101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan M. Clarkson Management For For 1.2 Elect Director Peter T. Fontana Management For For 1.3 Elect Director Gary R. King Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PEOPLES FINANCIAL SERVICES CORP. Meeting Date:MAY 14, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:PFIS Security ID:711040105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aubrey, II Management For For 1.2 Elect Director Craig W. Best Management For For 1.3 Elect Director Joseph G. Cesare Management For For 1.4 Elect Director Joseph T. Wright, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For 4 Proxy Access Shareholder Against Against PHOTRONICS, INC. Meeting Date:MAR 23, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte& Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Anderson Management For For 1.2 Elect Director Frank W. Barrett Management For For 1.3 Elect Director Alfred P. Smith Management For For RENEWABLE ENERGY GROUP, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:REGI Security ID:75972A301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Delbert Christensen Management For For 1b Elect Director Randolph L. Howard Management For For 1c Elect Director Michael A. Jackson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For RUBY TUESDAY, INC. Meeting Date:OCT 07, 2015 Record Date:AUG 17, 2015 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Lane Cardwell, Jr. Management For For 1b Elect Director Kevin T. Clayton Management For For 1c Elect Director Jeffrey J. O'Neill Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For SCHNITZER STEEL INDUSTRIES, INC. Meeting Date:JAN 27, 2016 Record Date:DEC 01, 2015 Meeting Type:ANNUAL Ticker:SCHN Security ID:806882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Sutherlin Management For For 1.2 Elect Director David L. Jahnke Management For For 1.3 Elect Director William D. Larsson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SENECA FOODS CORPORATION Meeting Date:JUL 31, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify BDO USA, LLP as Auditors Management For For SENECA FOODS CORPORATION Meeting Date:JUL 31, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur H. Baer Management For For 1.2 Elect Director Kraig H. Kayser Management For For 1.3 Elect Director Thomas Paulson Management For For 2 Ratify BDO USA, LLP as Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 16, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clifton E. Sifford Management For For 1.2 Elect Director James A. Aschleman Management For For 1.3 Elect Director Andrea R. Guthrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For SOUTHERN MISSOURI BANCORP, INC. Meeting Date:OCT 26, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SMBC Security ID:843380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg A. Steffens Management For For 1.2 Elect Director L. Douglas Bagby Management For For 1.3 Elect Director David J. Tooley Management For For 1.4 Elect Director Todd E. Hensley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BKD, LLP as Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald Harbour Management For For 1.2 Elect Director Richard F. Dauch Management For For 1.3 Elect Director James A. Sharman Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify BDO USA, LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPARTON CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 10, 2015 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Fast Management For For 1.2 Elect Director Joseph J. Hartnett Management For For 1.3 Elect Director Charles R. Kummeth Management For For 1.4 Elect Director David P. Molfenter Management For For 1.5 Elect Director James R. Swartwout Management For For 1.6 Elect Director Frank A. Wilson Management For For 1.7 Elect Director Cary B. Wood Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STERLING CONSTRUCTION COMPANY, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:STRL Security ID:859241101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maarten D. Hemsley Management For For 1.2 Elect Director Charles R. Patton Management For For 1.3 Elect Director Richard O. Schaum Management For For 1.4 Elect Director Milton L. Scott Management For For 1.5 Elect Director Paul J. Varello Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TESCO CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fernando R. Assing Management For For 1.2 Elect Director John P. Dielwart Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director Gary L. Kott Management For For 1.5 Elect Director R. Vance Milligan Management For For 1.6 Elect Director Rose M. Robeson Management For For 1.7 Elect Director Elijio V. Serrano Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 2 Approve Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MONARCH CEMENT COMPANY Meeting Date:APR 13, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack R. Callahan Management For Withhold 1.2 Elect Director Ronald E. Callaway Management For For 1.3 Elect Director Robert M. Kissick Management For For 1.4 Elect Director Byron K. Radcliff Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 DElect irector M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Schneider Downs & Co., Inc as Auditors Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 09, 2015 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For For 1.2 Elect Director Robert Sumas Management For For 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For For 1.5 Elect Director Kevin Begley Management For For 1.6 Elect Director Nicholas Sumas Management For For 1.7 Elect Director John J. Sumas Management For For 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify KPMG LLP as Auditors Management For For WSFS FINANCIAL CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eleuthere I. du Pont Management For For 1.2 Elect Director Calvert A. Morgan, Jr. Management For For 1.3 Elect Director Marvin N. Schoenhals Management For For 1.4 Elect Director David G. Turner Management For For 2 Ratify KPMG LLP as Auditors Management For For Franklin MidCap Value Fund AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 16, 2016 Record Date:JAN 19, 2016 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Tadataka Yamada Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia M. Bedient Management For For 1b Elect Director Marion C. Blakey Management For For 1c Elect Director Phyllis J. Campbell Management For Against 1d Elect Director Dhiren R. Fonseca Management For For 1e Elect Director Jessie J. Knight, Jr. Management For For 1f Elect Director Dennis F. Madsen Management For For 1g Elect Director Helvi K. Sandvik Management For For 1h Elect Director Katherine J. Savitt Management For For 1i Elect Director J. Kenneth Thompson Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director Eric K. Yeaman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2.1 Elect Director Jim W. Nokes Management For For 2.2 Elect Director William H. Hernandez Management For For 2.3 Elect Director Luther C. Kissam, IV Management For For 2.4 Elect Director Douglas L. Maine Management For For 2.5 Elect Director J. Kent Masters Management For For 2.6 Elect Director James J. O' Brien Management For For 2.7 Elect Director Barry W. Perry Management For For 2.8 Elect Director John Sherman, Jr. Management For For 2.9 Elect Director Gerald A. Steiner Management For For 2.10 Elect Director Harriett Tee Taggart Management For For 2.11 Elect Director Alejandro Wolff Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALCOA INC. Meeting Date:MAY 06, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Sean O. Mahoney Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director E. Stanley O'Neal Management For For 1.5 Elect Director Carol L. Roberts Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For Withhold 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For AMDOCS LIMITED Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:DOX Security ID:G02602103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert A. Minicucci as a Director Management For For 1.2 Elect Adrian Gardner as a Director Management For For 1.3 Elect John T. McLennan as a Director Management For For 1.4 Elect Simon Olswang as a Director Management For For 1.5 Elect Zohar Zisapel as a Director Management For For 1.6 Elect Julian A. Brodsky as a Director Management For For 1.7 Elect Clayton Christensen as a Director Management For Against 1.8 Elect Eli Gelman as a Director Management For For 1.9 Elect James S. Kahan as a Director Management For For 1.10 Elect Richard T.C. LeFave as a Director Management For For 1.11 Elect Giora Yaron as a Director Management For For 2 Approve Dividends Management For For 3 Accept Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Veronica M. Hagen Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director Karl F. Kurz Management For For 1h Elect Director George MacKenzie Management For For 1i Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 26, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 1.8 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASHLAND INC. Meeting Date:JAN 28, 2016 Record Date:DEC 01, 2015 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brendan M. Cummins Management For For 1b Elect Director Roger W. Hale Management For For 1c Elect Director Vada O. Manager Management For For 1d Elect Director Mark C. Rohr Management For For 1e Elect Director George A. Schaefer, Jr. Management For For 1f Elect Director Janice J. Teal Management For For 1g Elect Director Michael J. Ward Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AUTODESK, INC. Meeting Date:JUN 15, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 1k Elect Director Steven M. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIG LOTS, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:BIG Security ID:089302103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Berger Management For For 1.2 Elect Director David J. Campisi Management For For 1.3 Elect Director James R. Chambers Management For For 1.4 Elect Director Marla C. Gottschalk Management For For 1.5 Elect Director Cynthia T. Jamison Management For For 1.6 Elect Director Philip E. Mallott Management For For 1.7 Elect Director Nancy A. Reardon Management For For 1.8 Elect Director Wendy L. Schoppert Management For For 1.9 Elect Director Russell E. Solt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BIO-RAD LABORATORIES, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:BIO Security ID:090572207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Drapeau Management For For 1.2 Elect Director Robert M. Malchione Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against BOSTON PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For For 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BWX TECHNOLOGIES, INC. Meeting Date:APR 29, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:BWXT Security ID:05605H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Fees Management For For 1.2 Elect Director Richard W. Mies Management For For 1.3 Elect Director Robb A. LeMasters Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP ('Deloitte') as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against For 5 Proxy Access Shareholder Against Against CADENCE DESIGN SYSTEMS, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:CDNS Security ID:127387108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark W. Adams Management For For 1.2 Elect Director Susan L. Bostrom Management For For 1.3 Elect Director James D. Plummer Management For For 1.4 Elect Director Alberto Sangiovanni-Vincentelli Management For For 1.5 Elect Director George M. Scalise Management For For 1.6 Elect Director John B. Shoven Management For For 1.7 Elect Director Roger S. Siboni Management For For 1.8 Elect Director Young K. Sohn Management For For 1.9 Elect Director Lip-Bu Tan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For CALPINE CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director John B. (Thad) Hill, III Management For For 1.4 Elect Director Michael W. Hofmann Management For For 1.5 Elect Director David C. Merritt Management For For 1.6 Elect Director W. Benjamin Moreland Management For For 1.7 Elect Director Robert A. Mosbacher, Jr. Management For For 1.8 Elect Director Denise M. O'Leary Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director D. Christian Koch Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For CELANESE CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn M. Hill Management For For 1b Elect Director William M. Brown Management For For 1c Elect Director Jay V. Ihlenfeld Management For For 1d Elect Director Mark C. Rohr Management For For 1e Elect Director Farah M. Walters Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Declassify the Board of Directors Management For For CENTERPOINT ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against CENTURYLINK, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CTL Security ID:156700106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha H. Bejar Management For For 1.2 Elect Director Virginia Boulet Management For For 1.3 Elect Director Peter C. Brown Management For For 1.4 Elect Director W. Bruce Hanks Management For For 1.5 Elect Director Mary L. Landrieu Management For For 1.6 Elect Director Gregory J. McCray Management For For 1.7 Elect Director William A. Owens Management For For 1.8 Elect Director Harvey P. Perry Management For For 1.9 Elect Director Glen F. Post, III Management For For 1.10 Elect Director Michael J. Roberts Management For For 1.11 Elect Director Laurie A. Siegel Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against CHENIERE ENERGY, INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Andrea Botta Management For For 1.2 Elect Director Neal A. Shear Management For For 1.3 Elect Director Vicky A. Bailey Management For For 1.4 Elect Director Nuno Brandolini Management For For 1.5 Elect Director Jonathan Christodoro Management For For 1.6 Elect Director David I. Foley Management For For 1.7 Elect Director David B. Kilpatrick Management For For 1.8 Elect Director Samuel Merksamer Management For For 1.9 Elect Director Donald F. Robillard, Jr. Management For For 1.10 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For CIMAREX ENERGY CO. Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa A. Stewart Management For For 1.2 Elect Director Hans Helmerich Management For For 1.3 Elect Director Harold R. Logan, Jr. Management For For 1.4 Elect Director Monroe W. Robertson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di lorio Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CMS ENERGY CORPORATION Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director Richard M. Gabrys Management For For 1f Elect Director William D. Harvey Management For For 1g Elect Director Philip R. Lochner, Jr. Management For For 1h Elect Director Patricia K. Poppe Management For For 1i Elect Director John G. Russell Management For For 1j Elect Director Myrna M. Soto Management For For 1k Elect Director John G. Sznewajs Management For For 1l Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For COACH, INC. Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:COH Security ID:189754104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David Denton Management For For 1b Elect Director Andrea Guerra Management For For 1c Elect Director Susan Kropf Management For For 1d Elect Director Victor Luis Management For For 1e Elect Director Ivan Menezes Management For For 1f Elect Director William Nuti Management For For 1g Elect Director Stephanie Tilenius Management For For 1h Elect Director Jide Zeitlin Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For COMERICA INCORPORATED Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCHO RESOURCES INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary A. Merriman Management For For 1.2 Elect Director Ray M. Poage Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director Thomas F. August Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Victor B. MacFarlane Management For For 1.6 Elect Director David J. Oakes Management For For 1.7 Elect Director Alexander Otto Management For For 1.8 Elect Director Scott D. Roulston Management For For 1.9 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DENTSPLY INTERNATIONAL INC. Meeting Date:JAN 11, 2016 Record Date:DEC 02, 2015 Meeting Type:SPECIAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adopt Second Amended and Restated Certificate of Incorporation Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adjourn Meeting Management For For DENTSPLY SIRONA INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:XRAY Security ID:24906P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For Against 1b Elect Director David K. Beecken Management For For 1c Elect Director Eric K. Brandt Management For For 1d Elect Director Michael J. Coleman Management For For 1e Elect Director Willie A. Deese Management For For 1f Elect Director Thomas Jetter Management For For 1g Elect Director Arthur D. Kowaloff Management For For 1h Elect Director Harry M. Jansen Kraemer, Jr. Management For For 1i Elect Director Francis J. Lunger Management For For 1j Elect Director Jeffrey T. Slovin Management For For 1k Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For Withhold 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For DOMTAR CORPORATION Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director David J. Illingworth Management For For 1.5 Elect Director Brian M. Levitt Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Domenic Pilla Management For For 1.8 Elect Director Robert J. Steacy Management For For 1.9 Elect Director Pamela B. Strobel Management For For 1.10 Elect Director Denis Turcotte Management For For 1.11 Elect Director John D. Williams Management For For 1.12 Elect Director Mary A. Winston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DOVER CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter T. Francis Management For For 1b Elect Director Kristiane C. Graham Management For For 1c Elect Director Michael F. Johnston Management For For 1d Elect Director Robert A. Livingston Management For For 1e Elect Director Richard K. Lochridge Management For For 1f Elect Director Bernard G. Rethore Management For For 1g Elect Director Michael B. Stubbs Management For For 1h Elect Director Stephen M. Todd Management For For 1i Elect Director Stephen K. Wagner Management For For 1j Elect Director Keith E. Wandell Management For For 1k Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Proxy Access Shareholder Against Against DSW INC. Meeting Date:JUN 08, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:DSW Security ID:23334L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elaine J. Eisenman Management For For 1.2 Elect Director Joanna T. Lau Management For For 1.3 Elect Director Joseph A. Schottenstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Reduce Supermajority Vote Requirement Shareholder Against For DTE ENERGY COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against DUKE REALTY CORPORATION Meeting Date:APR 27, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Baltimore, Jr. Management For For 1b Elect Director William Cavanaugh, III Management For For 1c Elect Director Alan H. Cohen Management For For 1d Elect Director James B. Connor Management For For 1e Elect Director Ngaire E. Cuneo Management For For 1f Elect Director Charles R. Eitel Management For For 1g Elect Director Dennis D. Oklak Management For For 1h Elect Director Melanie R. Sabelhaus Management For For 1i Elect Director Peter M. Scott, III Management For For 1j Elect Director Jack R. Shaw Management For For 1k Elect Director Michael E. Szymanczyk Management For For 1l Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For EQT CORPORATION Meeting Date:APR 20, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vicky A. Bailey Management For For 1.2 Elect Director Philip G. Behrman Management For For 1.3 Elect Director Kenneth M. Burke Management For For 1.4 Elect Director A. Bray Cary, Jr. Management For For 1.5 Elect Director Margaret K. Dorman Management For For 1.6 Elect Director David L. Porges Management For For 1.7 Elect Director James E. Rohr Management For For 1.8 Elect Director Stephen A. Thorington Management For For 1.9 Elect Director Lee T. Todd, Jr. Management For For 1.10 Elect Director Christine J. Toretti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Tao Huang Management For For 1.6 Elect Director Marguerite Nader Management For For 1.7 Elect Director Sheli Rosenberg Management For For 1.8 Elect Director Howard Walker Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EVERSOURCE ENERGY Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For FIRST SOLAR, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ("Chip") Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For For 1.10 Elect Director Paul H. Stebbins Management For Against 1.11 Elect Director Michael T. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FIRSTENERGY CORP. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For Withhold 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Robert B. Heisler, Jr. Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Thomas N. Mitchell Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Reduce Supermajority Vote Requirement Management For Against 5 Provide Proxy Access Right Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against For 9 Adopt Simple Majority Vote Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Peter Oosterveer Management For For 1j Elect Director Richard A. Pattarozzi Management For For 1k Elect Director Kay G. Priestly Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan S. Kilsby Management For For 1b Elect Director Christopher J. Klein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRANK'S INTERNATIONAL N.V. Meeting Date:MAY 20, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:FI Security ID:N33462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William B. Berry Management For For 1b Elect Director Sheldon R. Erikson Management For For 1c Elect Director Michael C. Kearney Management For For 1d Elect Director Gary P. Luquette Management For Against 1e Elect Director Michael E. McMahon Management For For 1f Elect Director D. Keith Mosing Management For Against 1g Elect Director Kirkland D. Mosing Management For Against 1h Elect Director S. Brent Mosing Management For Against 1i Elect Director Alexander Vriesendorp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 9 Approve Remuneration of Supervisory Board Management For For 10 Authorize Management to Repurchase Shares Management For Against 11 Approve Reduction in Share Capital by Cancellation of Shares Management For For GAMESTOP CORP. Meeting Date:JUN 21, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel A. DeMatteo Management For For 1.2 Elect Director J. Paul Raines Management For For 1.3 Elect Director Jerome L. Davis Management For For 1.4 Elect Director Thomas N. Kelly Jr. Management For For 1.5 Elect Director Shane S. Kim Management For For 1.6 Elect Director Steven R. Koonin Management For For 1.7 Elect Director Stephanie M. Shern Management For For 1.8 Elect Director Gerald R. Szczepanski Management For For 1.9 Elect Director Kathy P. Vrabeck Management For For 1.10 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For For 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director John K. Haley Management For For 1e Elect Director Daniel B. Hurwitz Management For For 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 30, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Anderson Management For For 1.2 Elect Director Michael J. Cave Management For For 1.3 Elect Director Donald A. James Management For Withhold 1.4 Elect Director Matthew S. Levatich Management For For 1.5 Elect Director Sara L. Levinson Management For For 1.6 Elect Director N. Thomas Linebarger Management For For 1.7 Elect Director George L. Miles, Jr. Management For For 1.8 Elect Director James A. Norling Management For For 1.9 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against HASBRO, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:HAS Security ID:418056107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Alan R. Batkin Management For For 1.3 Elect Director Kenneth A. Bronfin Management For For 1.4 Elect Director Michael R. Burns Management For For 1.5 Elect Director Crispin H. Davis Management For For 1.6 Elect Director Lisa Gersh Management For For 1.7 Elect Director Brian D. Goldner Management For For 1.8 Elect Director Alan G. Hassenfeld Management For For 1.9 Elect Director Tracy A. Leinbach Management For For 1.10 Elect Director Edward M. Philip Management For For 1.11 Elect Director Richard S. Stoddart Management For For 1.12 Elect Director Linda K. Zecher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HELMERICH & PAYNE, INC. Meeting Date:MAR 02, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HP Security ID:423452101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Armstrong Management For For 1b Elect Director Randy A. Foutch Management For For 1c Elect Director Hans Helmerich Management For For 1d Elect Director John W. Lindsay Management For For 1e Elect Director Paula Marshall Management For For 1f Elect Director Thomas A. Petrie Management For For 1g Elect Director Donald F. Robillard, Jr. Management For For 1h Elect Director Francis Rooney Management For For 1i Elect Director Edward B. Rust, Jr. Management For For 1j Elect Director John D. Zeglis Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 15, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For Withhold 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOLLYFRONTIER CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director George J. Damiris Management For For 1c Elect Director Leldon E. Echols Management For For 1d Elect Director R. Kevin Hardage Management For For 1e Elect Director Michael C. Jennings Management For For 1f Elect Director Robert J. Kostelnik Management For For 1g Elect Director James H. Lee Management For For 1h Elect Director Franklin Myers Management For For 1i Elect Director Michael E. Rose Management For For 1j Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Shareholders and the Board with the Concurrent Power to Amend the Bylaws Management For For 5 Amend Right to Call Special Meeting Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For INGREDION INCORPORATED Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INGR Security ID:457187102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Luis Aranguren-Trellez Management For For 1b Elect Director David B. Fischer Management For For 1c Elect Director Ilene S. Gordon Management For For 1d Elect Director Paul Hanrahan Management For For 1e Elect Director Rhonda L. Jordan Management For For 1f Elect Director Gregory B. Kenny Management For For 1g Elect Director Barbara A. Klein Management For For 1h Elect Director Victoria J. Reich Management For For 1i Elect Director Jorge A. Uribe Management For For 1j Elect Director Dwayne A. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For INVESCO LTD. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:IVZ Security ID:G491BT108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph R. Canion Management For For 1.2 Elect Director Martin L. Flanagan Management For For 1.3 Elect Director C. Robert Henrikson Management For For 1.4 Elect Director Ben F. Johnson, III Management For For 1.5 Elect Director Edward P. Lawrence Management For For 1.6 Elect Director Nigel Sheinwald Management For For 1.7 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ITT CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:ITT Security ID:450911201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Orlando D. Ashford Management For For 1b Elect Director G. Peter D'Aloia Management For For 1c Elect Director Geraud Darnis Management For For 1d Elect Director Donald DeFosset, Jr. Management For For 1e Elect Director Christina A. Gold Management For For 1f Elect Director Richard P. Lavin Management For For 1g Elect Director Frank T. MacInnis Management For For 1h Elect Director Rebecca A. McDonald Management For For 1i Elect Director Timothy H. Powers Management For For 1j Elect Director Denise L. Ramos Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 21, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For JOHN WILEY & SONS, INC. Meeting Date:OCT 01, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director Raymond W. McDaniel, Jr. Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KEYCORP Meeting Date:MAR 23, 2016 Record Date:FEB 01, 2016 Meeting Type:SPECIAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2a Proposal to Approve a Provision Relating to the Mechanics and Timing of Preferred Shareholders' Rights to Call Special Meetings Management For For 2b Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Amendments of KeyCorp's Articles or Regulations that Would Adversely Affect Their Voting Powers, Rights or Preferences Management For For 2c Proposal to Approve a Provision Requiring the Approval by Preferred Shareholders of Combinations, Majority Share Acquisitions, Mergers or Consolidations Management For For 3 Approve Increase in Size of Board Management For For 4 Adjourn Meeting Management For For KEYCORP Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Independent Board Chairman Shareholder Against For KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 17, 2016 Record Date:JAN 19, 2016 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James G. Cullen Management For For 1.2 Elect Director Jean M. Halloran Management For For 1.3 Elect Director Mark B. Templeton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against KILROY REALTY CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KLA-TENCOR CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 15, 2015 Meeting Type:ANNUAL Ticker:KLAC Security ID:482480100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Barnholt Management For Against 1.2 Elect Director Robert M. Calderoni Management For For 1.3 Elect Director John T. Dickson Management For For 1.4 Elect Director Emiko Higashi Management For For 1.5 Elect Director Kevin J. Kennedy Management For For 1.6 Elect Director Gary B. Moore Management For For 1.7 Elect Director Kiran M. Patel Management For For 1.8 Elect Director Robert A. Rango Management For For 1.9 Elect Director Richard P. Wallace Management For For 1.10 Elect Director David C. Wang Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For L-3 COMMUNICATIONS HOLDINGS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:LLL Security ID:502424104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Claude R. Canizares Management For For 1b Elect Director Thomas A. Corcoran Management For For 1c Elect Director Ann E. Dunwoody Management For For 1d Elect Director Lewis Kramer Management For For 1e Elect Director Robert B. Millard Management For For 1f Elect Director Lloyd W. Newton Management For For 1g Elect Director Vincent Pagano, Jr. Management For For 1h Elect Director H. Hugh Shelton Management For For 1i Elect Director Arthur L. Simon Management For For 1j Elect Director Michael T. Strianese Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Reorganization Plan Management For For 6 Provide Right to Act by Written Consent Shareholder None For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Richelle P. Parham Management For For 1i Elect Director Adam H. Schechter Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Zika Virus Controls for Primates and Employees Shareholder Against Against LAM RESEARCH CORPORATION Meeting Date:FEB 19, 2016 Record Date:JAN 07, 2016 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For 3 Increase Authorized Common Stock Management For For LEVEL 3 COMMUNICATIONS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:LVLT Security ID:52729N308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James O. Ellis, Jr. Management For For 1b Elect Director Jeff K. Storey Management For For 1c Elect Director Kevin P. Chilton Management For For 1d Elect Director Steven T. Clontz Management For For 1e Elect Director Irene M. Esteves Management For For 1f Elect Director T. Michael Glenn Management For For 1g Elect Director Spencer B. Hays Management For For 1h Elect Director Michael J. Mahoney Management For For 1i Elect Director Kevin W. Mooney Management For For 1j Elect Director Peter Seah Lim Huat Management For For 1k Elect Director Peter van Oppen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Provide Directors May Be Removed With or Without Cause Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Ratify KPMG LLP as Auditors Management For For LIBERTY PROPERTY TRUST Meeting Date:MAY 12, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:LPT Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For For 1.2 Elect Director Thomas C. DeLoach, Jr. Management For For 1.3 Elect Director Katherine Elizabeth Dietze Management For For 1.4 Elect Director Antonio F. Fernandez Management For For 1.5 Elect Director Daniel P. Garton Management For For 1.6 Elect Director William P. Hankowsky Management For For 1.7 Elect Director M. Leanne Lachman Management For For 1.8 Elect Director David L. Lingerfelt Management For For 1.9 Elect Director Fredric J. Tomczyk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For LIFEPOINT HEALTH, INC. Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:LPNT Security ID:53219L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kermit R. Crawford Management For For 1.2 Elect Director Jana R. Schreuder Management For For 1.3 Elect Director Reed V. Tuckson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For For 1.3 Elect Director Dennis L. Rediker Management For For 1.4 Elect Director Donald W. Slager Management For For 2 Declassify the Board of Directors Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 18, 2015 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A. R. Frank Wazzan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MEDIVATION, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director Michael L. King Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For Withhold 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against MEDNAX, INC. Meeting Date:NOV 03, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:MD Security ID:58502B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Nonqualified Employee Stock Purchase Plan Management For For 2 Approve Nonqualified Stock Purchase Plan Management For For MEDNAX, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:MD Security ID:58502B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cesar L. Alvarez Management For Withhold 1.2 Elect Director Karey D. Barker Management For For 1.3 Elect Director Waldemar A. Carlo Management For For 1.4 Elect Director Michael B. Fernandez Management For For 1.5 Elect Director Paul G. Gabos Management For For 1.6 Elect Director Pascal J. Goldschmidt Management For For 1.7 Elect Director Manuel Kadre Management For For 1.8 Elect Director Roger J. Medel Management For For 1.9 Elect Director Donna E. Shalala Management For For 1.10 Elect Director Enrique J. Sosa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 14, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Approve Conversion of Securities Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILEYE N.V. Meeting Date:JUN 29, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current and Previous Board Members Management For For 4.a Elect Eyal Desheh as Non-Executive Director Management For For 4.b Elect Peter Seth Neustadter as Non-Executive Director Management For For 5 Grant Board Authority to Issue Shares Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approval of Appendix B-United States to Company's 2014 Equity Incentive Plan Management For Against 9 Receive Explanation on Company's Reserves and Dividend Policy Management None None NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 18, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Clay C. Williams Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Marcela E. Donadio Management For For 1D Elect Director Ben A. Guill Management For For 1E Elect Director James T. Hackett Management For For 1F Elect Director David D. Harrison Management For For 1G Elect Director Roger L. Jarvis Management For For 1H Elect Director Eric L. Mattson Management For For 1I Elect Director William R. Thomas Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For NOBLE ENERGY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For Against 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Eric P. Grubman Management For For 1g Elect Director Kirby L. Hedrick Management For For 1h Elect Director David L. Stover Management For For 1i Elect Director Scott D. Urban Management For For 1j Elect Director William T. Van Kleef Management For For 1k Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Impacts of and Plans to Align with Global Climate Change Policy Shareholder Against For NORTHERN TRUST CORPORATION Meeting Date:APR 19, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda Walker Bynoe Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Dean M. Harrison Management For For 1d Elect Director Dipak C. Jain Management For For 1e Elect Director Jose Luis Prado Management For For 1f Elect Director Thomas E. Richards Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Martin P. Slark Management For For 1i Elect Director David H.B. Smith, Jr. Management For For 1j Elect Director Donald Thompson Management For For 1k Elect Director Charles A. Tribbett, III Management For For 1l Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Gregory J. Hayes Management For For 1.3 Elect Director Victoria F. Haynes Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 1.5 Elect Director Christopher J. Kearney Management For For 1.6 Elect Director Laurette T. Koellner Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against NVIDIA CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For OWENS CORNING Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brian Ferguson Management For For 1.2 Elect Director Ralph F. Hake Management For For 1.3 Elect Director F. Philip Handy Management For For 1.4 Elect Director James J. McMonagle Management For For 1.5 Elect Director W. Howard Morris Management For For 1.6 Elect Director Suzanne P. Nimocks Management For For 1.7 Elect Director Michael H. Thaman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Amend Certificate of Incorporation to Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language Management For For 7 Amend Bylaws Principally to Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language Management For For 8 Adopt Majority Voting for Uncontested Election of Directors Management For For PENTAIR PLC Meeting Date:MAY 10, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H.Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Fix Number of Directors at 12 Management For For 6A Amend Company's Articles of Association in Connection with Recent Changes in Irish Law and for General Administrative Reasons Management For For 6B Amend Company's Memorandum of Association in Connection with Recent Changes in Irish Law Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Jacqualyn A. Fouse Management For For 1.5 Elect Director Ellen R. Hoffing Management For For 1.6 Elect Director Michael J. Jandernoa Management For For 1.7 Elect Director Gerald K. Kunkle, Jr. Management For For 1.8 Elect Director Herman Morris, Jr. Management For For 1.9 Elect Director Donal O'Connor Management For For 1.10 Elect Director Joseph C. Papa Management For For 1.11 Elect Director Shlomo Yanai Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Amendments to the Memorandum of Association Management For For 7 Adopt Revised Articles of Association Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PILGRIM'S PRIDE CORPORATION Meeting Date:APR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:PPC Security ID:72147K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gilberto Tomazoni Management For For 1.2 Elect Director Joesley Mendonca Batista Management For Withhold 1.3 Elect Director Wesley Mendonca Batista Management For For 1.4 Elect Director William W. Lovette Management For For 1.5 Elect Director Andre Nogueira de Souza Management For For 1.6 Elect Director Wallim Cruz De Vasconcellos Junior Management For For 2.1 Elect Director David E. Bell Management For For 2.2 Elect Director Michael L. Cooper Management For For 2.3 Elect Director Charles Macaluso Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PINNACLE FOODS INC. Meeting Date:MAY 25, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger Deromedi Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For Against 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For POLARIS INDUSTRIES INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PII Security ID:731068102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gwenne A. Henricks Management For For 1.2 Elect Director Bernd F. Kessler Management For For 1.3 Elect Director Lawrence D. Kingsley Management For For 1.4 Elect Director Scott W. Wine Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PREMIER, INC. Meeting Date:DEC 04, 2015 Record Date:OCT 05, 2015 Meeting Type:ANNUAL Ticker:PINC Security ID:74051N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barclay E. Berdan Management For For 1.2 Elect Director William E. Mayer Management For For 1.3 Elect Director Scott Reiner Management For For 1.4 Elect Director Terry D. Shaw Management For For 1.5 Elect Director Richard J. Statuto Management For For 1.6 Elect Director Ellen C. Wolf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year PRINCIPAL FINANCIAL GROUP, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:PFG Security ID:74251V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Dan Management For For 1.2 Elect Director C. Daniel Gelatt Management For For 1.3 Elect Director Sandra L. Helton Management For For 1.4 Elect Director Blair C. Pickerell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For For 1f Elect Director Irving F. Lyons,III Management For For 1g Elect Director David P. O'Connor Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For PULTEGROUP, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:PHM Security ID:745867101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director Bryce Blair Management For For 1.3 Elect Director Richard W. Dreiling Management For For 1.4 Elect Director Richard J. Dugas, Jr. Management For For 1.5 Elect Director Thomas J. Folliard Management For For 1.6 Elect Director Cheryl W. Grise Management For For 1.7 Elect Director Andre J. Hawaux Management For For 1.8 Elect Director Debra J. Kelly-Ennis Management For For 1.9 Elect Director Patrick J. O'Leary Management For For 1.10 Elect Director James J. Postl Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend NOL Rights Plan (NOL Pill) Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PVH CORP. Meeting Date:JUN 16, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:PVH Security ID:693656100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Baglivo Management For For 1.2 Elect Director Brent Callinicos Management For For 1.3 Elect Director Emanuel Chirico Management For For 1.4 Elect Director Juan R. Figuereo Management For For 1.5 Elect Director Joseph B. Fuller Management For For 1.6 Elect Director V. James Marino Management For For 1.7 Elect Director G. Penny McIntyre Management For For 1.8 Elect Director Henry Nasella Management For For 1.9 Elect Director Edward R. Rosenfeld Management For For 1.10 Elect Director Craig Rydin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 06, 2015 Record Date:JUN 10, 2015 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYMOND JAMES FINANCIAL, INC. Meeting Date:FEB 18, 2016 Record Date:DEC 23, 2015 Meeting Type:ANNUAL Ticker:RJF Security ID:754730109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles G. von Arentschildt Management For For 1.2 Elect Director Shelley G. Broader Management For For 1.3 Elect Director Jeffrey N. Edwards Management For For 1.4 Elect Director Benjamin C. Esty Management For For 1.5 Elect Director Francis S. Godbold Management For For 1.6 Elect Director Thomas A. James Management For For 1.7 Elect Director Gordon L. Johnson Management For For 1.8 Elect Director Roderick C. McGeary Management For For 1.9 Elect Director Paul C. Reilly Management For For 1.10 Elect Director Robert P. Saltzman Management For For 1.11 Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director Marc E. Becker Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Duncan L. Niederauer Management For For 1.5 Elect Director Richard A. Smith Management For For 1.6 Elect Director Michael J. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For REGAL BELOIT CORPORATION Meeting Date:APR 25, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Mark J. Gliebe Management For For 1c Elect Director Curtis W. Stoelting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carolyn H. Byrd Management For For 1b Elect Director David J. Cooper, Sr. Management For For 1c Elect Director Don DeFosset Management For For 1d Elect Director Eric C. Fast Management For For 1e Elect Director O. B. Grayson Hall, Jr. Management For For 1f Elect Director John D. Johns Management For For 1g Elect Director Ruth Ann Marshall Management For For 1h Elect Director Susan W. Matlock Management For For 1i Elect Director John E. Maupin, Jr. Management For For 1j Elect Director Charles D. McCrary Management For For 1k Elect Director Lee J. Styslinger, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 16, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry Klehm, III Management For For 1.2 Elect Director Ralph B. Levy Management For For 1.3 Elect Director Carol P. Sanders Management For For 1.4 Elect Director Edward J. Zore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RESMED INC. Meeting Date:NOV 19, 2015 Record Date:SEP 22, 2015 Meeting Type:ANNUAL Ticker:RMD Security ID:761152107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Farrell Management For For 1b Elect Director Gary Pace Management For For 1c Elect Director Ron Taylor Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 16, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Marc H. Morial Management For For 1.4 Elect Director Barbara J. Novogradac Management For For 1.5 Elect Director Robert J. Pace Management For For 1.6 Elect Director Frederick A. Richman Management For For 1.7 Elect Director M. Keith Waddell Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 02, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Keith D. Nosbusch Management For For A2 Elect Director William T. McCormick, Jr. Management For For B Ratify Deloitte & Touche LLP as Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Amend Omnibus Stock Plan Management For For E Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against SANDISK CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:SAIC Security ID:808625107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bedingfield Management For For 1b Elect Director Deborah B. Dunie Management For For 1c Elect Director Thomas F. Frist, III Management For For 1d Elect Director John J. Hamre Management For For 1e Elect Director Timothy J. Mayopoulos Management For For 1f Elect Director Anthony J. Moraco Management For For 1g Elect Director Donna S. Morea Management For For 1h Elect Director Edward J. Sanderson, Jr. Management For For 1i Elect Director Steven R. Shane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For Against 1.3 Elect Director Pablo A. Ferrero Management For Against 1.4 Elect Director William D. Jones Management For For 1.5 Elect Director William G. Ouchi Management For For 1.6 Elect Director Debra L. Reed Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director William P. Rutledge Management For Against 1.9 Elect Director Lynn Schenk Management For Against 1.10 Elect Director Jack T. Taylor Management For Against 1.11 Elect Director James C. Yardley Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAPLES, INC. Meeting Date:JUN 14, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:SPLS Security ID:855030102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Drew G. Faust Management For For 1b Elect Director Curtis Feeny Management For For 1c Elect Director Paul-Henri Ferrand Management For For 1d Elect Director Deborah A. Henretta Management For For 1e Elect Director Kunal S. Kamlani Management For For 1f Elect Director John F. Lundgren Management For For 1g Elect Director Carol Meyrowitz Management For For 1h Elect Director Ronald L. Sargent Management For For 1i Elect Director Robert E. Sulentic Management For For 1j Elect Director Vijay Vishwanath Management For For 1k Elect Director Paul F. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against For SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish Public Policy Board Committee Shareholder Against Against SYNCHRONY FINANCIAL Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:SYF Security ID:87165B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Margaret M. Keane Management For For 1b Elect Director Paget L. Alves Management For For 1c Elect Director Arthur W. Coviello, Jr. Management For For 1d Elect Director William W. Graylin Management For For 1e Elect Director Roy A. Guthrie Management For For 1f Elect Director Richard C. Hartnack Management For For 1g Elect Director Jeffrey G. Naylor Management For For 1h Elect Director Laurel J. Richie Management For For 1i Elect Director Olympia J. Snowe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 27, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against TEGNA INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:TGNA Security ID:87901J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard D. Elias Management For For 1b Elect Director Lidia Fonseca Management For For 1c Elect Director Jill Greenthal Management For For 1d Elect Director Marjorie Magner Management For For 1e Elect Director Gracia C. Martore Management For For 1f Elect Director Scott K. McCune Management For For 1g Elect Director Henry W. McGee Management For For 1h Elect Director Susan Ness Management For For 1i Elect Director Bruce P. Nolop Management For For 1j Elect Director Neal Shapiro Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TERADYNE, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:TER Security ID:880770102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Bradley Management For For 1b Elect Director Daniel W. Christman Management For For 1c Elect Director Edwin J. Gillis Management For For 1d Elect Director Timothy E. Guertin Management For For 1e Elect Director Mark E. Jagiela Management For For 1f Elect Director Mercedes Johnson Management For For 1g Elect Director Paul J. Tufano Management For For 1h Elect Director Roy A. Vallee Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE GAP, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GPS Security ID:364760108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Domenico De Sole Management For For 1b Elect Director Robert J. Fisher Management For For 1c Elect Director William S. Fisher Management For For 1d Elect Director Tracy Gardner Management For For 1e Elect Director Isabella D. Goren Management For For 1f Elect Director Bob L. Martin Management For For 1g Elect Director Jorge P. Montoya Management For For 1h Elect Director Arthur Peck Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Katherine Tsang Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa W. Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE MOSAIC COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Provide Directors May Be Removed With or Without Cause Management For For 2 Eliminate Class of Common Stock Management For For 3a Elect Director Nancy E. Cooper Management For For 3b Elect Director Gregory L. Ebel Management For For 3c Elect Director Timothy S. Gitzel Management For For 3d Elect Director Denise C. Johnson Management For For 3e Elect Director Emery N. Koenig Management For Against 3f Elect Director Robert L. Lumpkins Management For For 3g Elect Director William T. Monahan Management For For 3h Elect Director James ('Joc') C. O'Rourke Management For For 3i Elect Director James L. Popowich Management For For 3j Elect Director David T. Seaton Management For For 3k Elect Director Steven M. Seibert Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Other Business Management For Against THE PROGRESSIVE CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart B. Burgdoerfer Management For For 1.2 Elect Director Charles A. Davis Management For For 1.3 Elect Director Roger N. Farah Management For For 1.4 Elect Director Lawton W. Fitt Management For For 1.5 Elect Director Jeffrey D. Kelly Management For For 1.6 Elect Director Patrick H. Nettles Management For For 1.7 Elect Director Glenn M. Renwick Management For For 1.8 Elect Director Bradley T. Sheares Management For For 1.9 Elect Director Barbara R. Snyder Management For For 2 Eliminate Supermajority Vote Requirement Management For For 3 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TOTAL SYSTEM SERVICES, INC. Meeting Date:APR 28, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Blanchard Management For For 1b Elect Director Kriss Cloninger, III Management For For 1c Elect Director Walter W. Driver, Jr. Management For For 1d Elect Director Sidney E. Harris Management For For 1e Elect Director William M. Isaac Management For For 1f Elect Director Pamela A. Joseph Management For For 1g Elect Director Mason H. Lampton Management For For 1h Elect Director Connie D. McDaniel Management For For 1i Elect Director Philip W. Tomlinson Management For For 1j Elect Director John T. Turner Management For For 1k Elect Director Richard W. Ussery Management For For 1l Elect Director M. Troy Woods Management For For 1m Elect Director James D. Yancey Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOWERS WATSON & CO. Meeting Date:DEC 11, 2015 Record Date:OCT 01, 2015 Meeting Type:SPECIAL Ticker:TW Security ID:891894107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TYSON FOODS, INC. Meeting Date:FEB 05, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:TSN Security ID:902494103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Tyson Management For For 1b Elect Director Gaurdie E. Banister, Jr. Management For For 1c Elect Director Mike Beebe Management For For 1d Elect Director Mikel A. Durham Management For For 1e Elect Director Kevin M. McNamara Management For For 1f Elect Director Brad T. Sauer Management For For 1g Elect Director Donnie Smith Management For For 1h Elect Director Robert Thurber Management For For 1i Elect Director Barbara A. Tyson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on the Risks Associated with Use of Gestation Crates in Supply Chain Shareholder Against For 5 Implement a Water Quality Stewardship Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 8 Report on Working Conditions Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For UDR, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katherine A. Cattanach Management For For 1b Elect Director Robert P. Freeman Management For For 1c Elect Director Jon A. Grove Management For For 1d Elect Director Mary Ann King Management For For 1e Elect Director James D. Klingbeil Management For For 1f Elect Director Clint D. McDonnough Management For For 1g Elect Director Robert A. McNamara Management For For 1h Elect Director Mark R. Patterson Management For For 1i Elect Director Lynne B. Sagalyn Management For For 1j Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UGI CORPORATION Meeting Date:JAN 28, 2016 Record Date:NOV 12, 2015 Meeting Type:ANNUAL Ticker:UGI Security ID:902681105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shawn Bort Management For For 1.2 Elect Director Richard W. Gochnauer Management For For 1.3 Elect Director Frank S. Hermance Management For For 1.4 Elect Director Ernest E. Jones Management For Against 1.5 Elect Director Anne Pol Management For For 1.6 Elect Director Marvin O. Schlanger Management For For 1.7 Elect Director James B. Stallings, Jr. Management For For 1.8 Elect Director Roger B. Vincent Management For For 1.9 Elect Director John L. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For W. R. BERKLEY CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Robert ('Rob') Berkley, Jr. Management For For 1b Elect Director Ronald E. Blaylock Management For For 1c Elect Director Mary C. Farrell Management For Against 1d Elect Director Mark E. Brockbank Management For Against 2 Amend Executive Incentive Bonus Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify KPMG LLP as Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WABCO HOLDINGS INC. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:WBC Security ID:92927K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Esculier Management For For 1.2 Elect Director Henry R. Keizer Management For For 1.3 Elect Director Thomas S. Gross Management For For 2 Ratify Ernst & Young Bedrijfsrevisoren BCVBA/Reviseurs d?Entreprises SCCRL Belgium as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For For 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTERN DIGITAL CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin I. Cole Management For For 1b Elect Director Kathleen A. Cote Management For For 1c Elect Director Henry T. DeNero Management For For 1d Elect Director Michael D. Lambert Management For For 1e Elect Director Len J. Lauer Management For For 1f Elect Director Matthew E. Massengill Management For For 1g Elect Director Stephen D. Milligan Management For For 1h Elect Director Paula A. Price Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For WESTERN DIGITAL CORPORATION Meeting Date:MAR 15, 2016 Record Date:FEB 03, 2016 Meeting Type:SPECIAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For WESTROCK COMPANY Meeting Date:FEB 02, 2016 Record Date:DEC 08, 2015 Meeting Type:ANNUAL Ticker:WRK Security ID:96145D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy J. Bernlohr Management For For 1b Elect Director J. Powell Brown Management For For 1c Elect Director Michael E. Campbell Management For For 1d Elect Director Terrell K. Crews Management For For 1e Elect Director Russell M. Currey Management For For 1f Elect Director G. Stephen Felker Management For For 1g Elect Director Lawrence L. Gellerstedt III Management For For 1h Elect Director John A. Luke, Jr. Management For For 1i Elect Director Gracia C. Martore Management For For 1j Elect Director James E. Nevels Management For For 1k Elect Director Timothy H. Powers Management For For 1l Elect Director Steven C. Voorhees Management For For 1m Elect Director Bettina M. Whyte Management For For 1n Elect Director Alan D. Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WEYERHAEUSER COMPANY Meeting Date:FEB 12, 2016 Record Date:DEC 28, 2015 Meeting Type:SPECIAL Ticker:WY Security ID:962166104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For WEYERHAEUSER COMPANY Meeting Date:MAY 20, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:WY Security ID:962166104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Bozeman Management For For 1.2 Elect Director Mark A. Emmert Management For For 1.3 Elect Director Rick R. Holley Management For For 1.4 Elect Director John I. Kieckhefer Management For For 1.5 Elect Director Sara Grootwassink Lewis Management For For 1.6 Elect Director John F. Morgan, Sr. Management For For 1.7 Elect Director Nicole W. Piasecki Management For For 1.8 Elect Director Marc F. Racicot Management For For 1.9 Elect Director Lawrence A. Selzer Management For For 1.10 Elect Director Doyle R. Simons Management For For 1.11 Elect Director D. Michael Steuert Management For For 1.12 Elect Director Kim Williams Management For For 1.13 Elect Director Charles R. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 10, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dominic Casserley Management For For 1b Elect Director Anna C. Catalano Management For For 1c Elect Director Victor F. Ganzi Management For For 1d Elect Director John J. Haley Management For For 1e Elect Director Wendy E. Lane Management For For 1f Elect Director James F. McCann Management For For 1g Elect Director Brendan R. O'Neill Management For For 1h Elect Director Jaymin Patel Management For For 1i Elect Director Linda D. Rabbitt Management For For 1j Elect Director Paul Thomas Management For For 1k Elect Director Jeffrey W. Ubben Management For For 1l Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Employee Stock Purchase Plan Management For For 6 Renew Directors' Authority to Issue Shares Under Irish Law Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For XL GROUP PLC Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Stephen J. O. Catlin Management For For 1.3 Elect Director Dale R. Comey Management For For 1.4 Elect Director Claus-Michael Dill Management For For 1.5 Elect Director Robert R. Glauber Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Joseph Mauriello Management For For 1.9 Elect Director Eugene M. McQuade Management For For 1.10 Elect Director Michael S. McGavick Management For For 1.11 Elect Director Clayton S. Rose Management For For 1.12 Elect Director Anne Stevens Management For For 1.13 Elect Director John M. Vereker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Omnibus Stock Plan Management For For XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Cancellation of Capital Authorization Management For For 3 Approve Acquisition XL-Ireland ordinary shares by XL-Bermuda Management For For 4 Approve Authorization of Directors to Allot XL-Ireland Ordinary Shares to XL-Bermuda Management For For 5 Approve Ireland Reserve Application Proposal Management For For 6 Amend Articles Re: Ireland Memorandum Amendment Proposal Management For For 7 Amend Articles Re: Ireland Articles Amendment Proposal Management For For 8 Amend Bye-Law Re: Bermuda Bye-Law Threshold Proposal Management For For 9 Amend Articles Re: Bermuda Merger and Amalgamation Threshold Proposal Management For For 10 Amend Articles Re: Bermuda Repurchase Right Proposal Management For Against 11 Adjourn Meeting Management For Against XL GROUP PLC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:COURT Ticker:XL Security ID:G98290111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Adjourn Meeting Management For For XYLEM INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Curtis J. Crawford Management For For 1b Elect Director Robert F. Friel Management For For 1c Elect Director Surya N. Mohapatra Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZIMMER BIOMET HOLDINGS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ZBH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For For 1c Elect Director Paul M. Bisaro Management For For 1d Elect Director Gail K. Boudreaux Management For For 1e Elect Director David C. Dvorak Management For For 1f Elect Director Michael J. Farrell Management For For 1g Elect Director Larry C. Glasscock Management For For 1h Elect Director Robert A. Hagemann Management For For 1i Elect Director Arthur J. Higgins Management For For 1j Elect Director Michael W. Michelson Management For For 1k Elect Director Cecil B. Pickett Management For For 1l Elect Director Jeffrey K. Rhodes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For Franklin Small Cap Value Fund A. SCHULMAN, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 16, 2015 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eugene R. Allspach Management For For 1b Elect Director Gregory T. Barmore Management For For 1c Elect Director David G. Birney Management For For 1d Elect Director Joseph M. Gingo Management For For 1e Elect Director Michael A. McManus, Jr. Management For For 1f Elect Director Lee D. Meyer Management For For 1g Elect Director James A. Mitarotonda Management For For 1h Elect Director Ernest J. Novak, Jr. Management For For 1i Elect Director Irvin D. Reid Management For For 1j Elect Director Bernard Rzepka Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AAR CORP. Meeting Date:OCT 13, 2015 Record Date:AUG 18, 2015 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony K. Anderson Management For For 1.2 Elect Director Michael R. Boyce Management For For 1.3 Elect Director David P. Storch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AGT FOOD AND INGREDIENTS INC. Meeting Date:JUN 15, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGT Security ID:001264100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Murad Al-Katib Management For For 1b Elect Director Huseyin Arslan Management For For 1c Elect Director Howard N. Rosen Management For For 1d Elect Director John Gardner Management For For 1e Elect Director Drew Franklin Management For For 1f Elect Director Greg Stewart Management For For 1g Elect Director Marie-Lucie Morin Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against 4 Re-approve Employee Share Purchase Plan Management For Against 5 Approve Shareholder Rights Plan Management For For APTARGROUP, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain Chevassus Management For For 1.2 Elect Director Stephen J. Hagge Management For For 1.3 Elect Director Giovanna Kampouri Monnas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald Pressman Management For For 1.2 Elect Director Gordon Ireland Management For For 1.3 Elect Director Karl Mayr Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For ASTEC INDUSTRIES, INC. Meeting Date:APR 28, 2016 Record Date:FEB 18, 2016 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Norman Smith Management For For 1.2 Elect Director William B. Sansom Management For For 1.3 Elect Director Benjamin G. Brock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For AXIALL CORPORATION Meeting Date:JUN 17, 2016 Record Date:MAY 04, 2016 Meeting Type:PROXY CONTEST Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Timothy Mann, Jr. Management For For 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For For 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director William L. Mansfield Management For For 1.7 Elect Director Michael H. McGarry Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Steven A. Blank Shareholder For Did Not Vote 1.2 Elect Director Michael E. Campbell Shareholder For Did Not Vote 1.3 Elect Director Charles E. Crew, Jr. Shareholder For Did Not Vote 1.4 Elect Director Ruth I. Dreessen Shareholder For Did Not Vote 1.5 Elect Director Angela A. Minas Shareholder For Did Not Vote 1.6 Elect Director David C. Reeves Shareholder For Did Not Vote 1.7 Elect Director James W. Swent ,III Shareholder For Did Not Vote 1.8 Elect Director Gary L. Whitlock Shareholder For Did Not Vote 1.9 Elect Director Randy G. Woelfel Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Amend Omnibus Stock Plan Management None Did Not Vote 4 Amend Executive Incentive Bonus Plan Management None Did Not Vote 5 Ratify Ernst & Young LLP as Auditors Management None Did Not Vote BRANDYWINE REALTY TRUST Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Carol G. Carroll Management For For 1.3 Elect Director James C. Diggs Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Anthony A. Nichols, Sr. Management For For 1.7 Elect Director Charles P. Pizzi Management For For 1.8 Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOW GROUP INC. Meeting Date:AUG 05, 2015 Record Date:JUN 11, 2015 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Jonathan E. Baliff Management For For 1.3 Elect Director Stephen J. Cannon Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director David C. Gompert Management For For 1.8 Elect Director Stephen A. King Management For For 1.9 Elect Director Thomas C. Knudson Management For For 1.10 Elect Director Mathew Masters Management For For 1.11 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For BRP INC. Meeting Date:JUN 09, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:DOO Security ID:05577W200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Beaudoin Management For For 1.2 Elect Director Joshua Bekenstein Management For For 1.3 Elect Director Jose Boisjoli Management For For 1.4 Elect Director J.R. Andre Bombardier Management For For 1.5 Elect Director William H. Cary Management For For 1.6 Elect Director Michael Hanley Management For For 1.7 Elect Director Yvonne Hao Management For For 1.8 Elect Director Louis Laporte Management For For 1.9 Elect Director Carlos Mazzorin Management For For 1.10 Elect Director Estelle Metayer Management For For 1.11 Elect Director Daniel J. O'Neill Management For For 1.12 Elect Director Edward Philip Management For For 1.13 Elect Director Joseph Robbins Management For For 2 Ratify Deloitte LLP as Auditors Management For For BRUNSWICK CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:BC Security ID:117043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nolan D. Archibald Management For For 1b Elect Director David C. Everitt Management For For 1c Elect Director Roger J. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CALERES, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:CAL Security ID:129500104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ward M. Klein Management For For 1.2 Elect Director Steven W. Korn Management For For 1.3 Elect Director W. Patrick McGinnis Management For For 1.4 Elect Director Diane M. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director D. Christian Koch Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl G. Anderson, Jr. Management For For 1.2 Elect Director Philip M. Anderson Management For For 1.3 Elect Director Jeffrey Wadsworth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 18, 2016 Record Date:FEB 18, 2016 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Anderson Management For For 1.2 Elect Director James R. Fitterling Management For For 1.3 Elect Director Richard M. Lievense Management For For 1.4 Elect Director John E. Pelizzari Management For For 1.5 Elect Director David B. Ramaker Management For For 1.6 Elect Director Larry D. Stauffer Management For For 1.7 Elect Director Franklin C. Wheatlake Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COHU, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven J. Bilodeau Management For For 1.2 Elect Director James A. Donahue Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David A. Dietzler Management For For 1b Elect Director Melanie J. Dressel Management For For 1c Elect Director Craig D. Eerkes Management For For 1d Elect Director Ford Elsaesser Management For For 1e Elect Director Mark A. Finkelstein Management For For 1f Elect Director John P. Folsom Management For For 1g Elect Director Thomas M. Hulbert Management For For 1h Elect Director Michelle M. Lantow Management For For 1i Elect Director S. Mae Fujita Numata Management For For 1j Elect Director Elizabeth Seaton Management For For 1k Elect Director William T. Weyerhaeuser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CONNECTICUT WATER SERVICE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:CTWS Security ID:207797101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heather Hunt Management For For 1.2 Elect Director Eric W. Thornburg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For For CROCS, INC. Meeting Date:JUN 06, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:CROX Security ID:227046109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian M. Bickley Management For For 1.2 Elect Director Doreen A. Wright Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Edward C. Dowling, Jr. Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 1.10 Elect Director Graham Wozniak Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Restricted Share Unit Plan Management For For 4 Re-approve Share Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Gero Management For Withhold 1.2 Elect Director Leigh J. Abrams Management For Withhold 1.3 Elect Director Frederick B. Hegi, Jr. Management For For 1.4 Elect Director David A. Reed Management For Withhold 1.5 Elect Director John B. Lowe, Jr. Management For Withhold 1.6 Elect Director Jason D. Lippert Management For For 1.7 Elect Director Brendan J. Deely Management For Withhold 1.8 Elect Director Frank J. Crespo Management For For 1.9 Elect Director Kieran M. O'Sullivan Management For For 1.10 Elect Director Tracy D. Graham Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify KPMG LLP as Auditors Management For For EMCOR GROUP, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Altmeyer Management For For 1b Elect Director Stephen W. Bershad Management For For 1c Elect Director David A.B. Brown Management For For 1d Elect Director Anthony J. Guzzi Management For For 1e Elect Director Richard F. Hamm, Jr. Management For For 1f Elect Director David H. Laidley Management For For 1g Elect Director M. Kevin McEvoy Management For For 1h Elect Director Jerry E. Ryan Management For For 1i Elect Director Steven B. Schwarzwaelder Management For For 1j Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder Against Against ENDURANCE SPECIALTY HOLDINGS LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ENH Security ID:G30397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John T. Baily as Director Management For For 1.2 Elect Norman Barham as Director Management For For 1.3 Elect Galen R. Barnes as Director Management For For 1.4 Elect William H. Bolinder as Director Management For For 1.5 Elect Philip M. Butterfield as Director Management For For 1.6 Elect Steven W. Carlsen as Director Management For For 1.7 Elect John R. Charman as Director Management For For 1.8 Elect Morgan W. Davis as Director Management For For 1.9 Elect Susan S. Fleming as Director Management For For 1.10 Elect Nicholas C. Marsh as Director Management For For 1.11 Elect Scott D. Moore as Director Management For For 1.12 Elect William J. Raver as Director Management For For 1.13 Elect Robert A. Spass as Director Management For For 1.14 Elect lan M. Winchester as Director Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENERGEN CORPORATION Meeting Date:MAY 03, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Michael Goodrich Management For For 1.2 Elect Director Jay Grinney Management For For 1.3 Elect Director Frances Powell Hawes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Methane Emissions Management Shareholder Against For ENERSYS Meeting Date:JUL 30, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:ENS Security ID:29275Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hwan-yoon F. Chung Management For For 1.2 Elect Director Arthur T. Katsaros Management For For 1.3 Elect Director Robert Magnus Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ESTERLINE TECHNOLOGIES CORPORATION Meeting Date:FEB 10, 2016 Record Date:DEC 16, 2015 Meeting Type:ANNUAL Ticker:ESL Security ID:297425100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul V. Haack Management For For 1.2 Elect Director Scott E. Kuechle Management For For 1.3 Elect Director Curtis C. Reusser Management For For 1.4 Elect Director Michael J. Cave Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EVERBANK FINANCIAL CORP Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:EVER Security ID:29977G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Clements Management For For 1.2 Elect Director W. Blake Wilson Management For For 1.3 Elect Director Joseph D. Hinkel Management For For 1.4 Elect Director Merrick R. Kleeman Management For For 1.5 Elect Director W. Radford Lovett, II Management For For 1.6 Elect Director Arrington H. Mixon Management For For 1.7 Elect Director Robert J. Mylod, Jr. Management For For 1.8 Elect Director Russell B. Newton, III Management For For 1.9 Elect Director William Sanford Management For For 1.10 Elect Director Richard P. Schifter Management For For 1.11 Elect Director Scott M. Stuart Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For EXCEL TRUST, INC. Meeting Date:JUL 28, 2015 Record Date:MAY 29, 2015 Meeting Type:SPECIAL Ticker:EXL Security ID:30068C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 06, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jennifer L. Sherman Management For For 1b Elect Director Renee J. Peterson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENESCO INC. Meeting Date:JUN 23, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:GCO Security ID:371532102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joanna Barsh Management For For 1.2 Elect Director Leonard L. Berry Management For For 1.3 Elect Director James W. Bradford Management For Withhold 1.4 Elect Director Robert J. Dennis Management For For 1.5 Elect Director Matthew C. Diamond Management For For 1.6 Elect Director Marty G. Dickens Management For For 1.7 Elect Director Thurgood Marshall, Jr. Management For For 1.8 Elect Director Kathleen Mason Management For For 1.9 Elect Director Kevin P. McDermott Management For For 1.10 Elect Director David M. Tehle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Leslie Brown Management For For 1.3 Elect Director Gary Goode Management For For 1.4 Elect Director Pete Hoekstra Management For For 1.5 Elect Director James Hollars Management For For 1.6 Elect Director John Mulder Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GERRESHEIMER AG Meeting Date:APR 28, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2016 Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon M. Brady Management For For 1.2 Elect Director Craig A. Hindman Management For For 1.3 Elect Director James B. Nish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Material Terms of the Special Performance Stock Unit Grant Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 6 Approve Non-Employee Director Stock Plan Management For For 7 Ratify Ernst & Young LLP as Auditors Management For For GRAINCORP LTD. Meeting Date:DEC 18, 2015 Record Date:DEC 16, 2015 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3.1 Elect Don Taylor as a Director Management For For 3.2 Elect Donald McGauchie as a Director Management For For 3.3 Elect Peter Richards as a Director Management For Against 4 Approve the Grant of Performance Rights to Mark Palmquist, Managing Director and Chief Executive Officer of the Company Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William G. Dorey Management For For 1b Elect Director William H. Powell Management For For 1c Elect Director Claes G. Bjork Management For For 1d Elect Director Michael F. McNally Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRIFFON CORPORATION Meeting Date:JAN 29, 2016 Record Date:DEC 11, 2015 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry A. Alpert Management For For 1.2 Elect Director Blaine V. Fogg Management For For 1.3 Elect Director Louis J. Grabowsky Management For For 1.4 Elect Director William H. Waldorf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Grant Thornton LLP as Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 07, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For Withhold 1.2 Elect Director John C. van Roden, Jr. Management For Withhold 1.3 Elect Director James J. Owens Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For HELEN OF TROY LIMITED Meeting Date:AUG 19, 2015 Record Date:JUN 26, 2015 Meeting Type:ANNUAL Ticker:HELE Security ID:G4388N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary B. Abromovitz Management For For 1.2 Elect Director John B. Butterworth Management For For 1.3 Elect Director Alexander M. Davern Management For For 1.4 Elect Director Timothy F. Meeker Management For For 1.5 Elect Director Julien R. Mininberg Management For For 1.6 Elect Director Beryl B. Raff Management For For 1.7 Elect Director William F. Susetka Management For For 1.8 Elect Director Darren G. Woody Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Helen of Troy Limited 2008 Omnibus Stock Plan Management For For 4 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Owen Kratz Management For For 1.2 Elect Director John V. Lovoi Management For For 1.3 Elect Director Jan Rask Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 15, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For Withhold 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 24, 2016 Record Date:DEC 18, 2015 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Collar Management For For 1.2 Elect Director Mark C. DeLuzio Management For For 1.3 Elect Director Joy M. Greenway Management For For 1.4 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 07, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For For 1.5 Elect Director David G. Sweet Management For For 1.6 Elect Director Ellen C. Taaffe Management For For 1.7 Elect Director Henry G. Williamson, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUNTING PLC Meeting Date:APR 13, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Richard Hunting as Director Management For For 5 Re-elect Annell Bay as Director Management For For 6 Re-elect John Glick as Director Management For For 7 Re-elect John Hofmeister as Director Management For For 8 Re-elect John Nicholas as Director Management For For 9 Re-elect Dennis Proctor as Director Management For For 10 Re-elect Peter Rose as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Edwards Management For For 1.2 Elect Director John McCartney Management For For 1.3 Elect Director James H. Roth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For INVACARE CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:IVC Security ID:461203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Delaney Management For For 1.2 Elect Director Marc M. Gibeley Management For For 1.3 Elect Director C. Martin Harris Management For For 1.4 Elect Director James L. Jones Management For Withhold 1.5 Elect Director Dale C. LaPorte Management For For 1.6 Elect Director Michael J. Merriman Management For For 1.7 Elect Director Matthew E. Monaghan Management For For 1.8 Elect Director Clifford D. Nastas Management For For 1.9 Elect Director Baiju R. Shah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KENNAMETAL INC. Meeting Date:OCT 27, 2015 Record Date:AUG 28, 2015 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald M. DeFeo Management For For 1.2 Elect Director Lawrence W. Stranghoener Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LA-Z-BOY INCORPORATED Meeting Date:AUG 19, 2015 Record Date:JUN 30, 2015 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director Richard M. Gabrys Management For For 1.3 Elect Director David K. Hehl Management For For 1.4 Elect Director Edwin J. Holman Management For For 1.5 Elect Director Janet E. Kerr Management For For 1.6 Elect Director Michael T. Lawton Management For For 1.7 Elect Director H. George Levy Management For For 1.8 Elect Director W. Alan McCollough Management For For 1.9 Elect Director Nido R. Qubein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For LAKELAND FINANCIAL CORPORATION Meeting Date:APR 12, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:LKFN Security ID:511656100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake W. Augsburger Management For For 1.2 Elect Director Robert E. Bartels, Jr. Management For For 1.3 Elect Director Daniel F. Evans, Jr. Management For For 1.4 Elect Director David M. Findlay Management For For 1.5 Elect Director Thomas A. Hiatt Management For For 1.6 Elect Director Michael L. Kubacki Management For For 1.7 Elect Director Charles E. Niemier Management For For 1.8 Elect Director Emily E. Pichon Management For For 1.9 Elect Director Steven D. Ross Management For For 1.10 Elect Director Brian J. Smith Management For For 1.11 Elect Director Bradley J. Toothaker Management For For 1.12 Elect Director Ronald D. Truex Management For For 1.13 Elect Director M. Scott Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For LINDSAY CORPORATION Meeting Date:JAN 25, 2016 Record Date:DEC 02, 2015 Meeting Type:ANNUAL Ticker:LNN Security ID:535555106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Nahl Management For For 1.2 Elect Director William F. Welsh II Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LTC PROPERTIES, INC. Meeting Date:JUN 02, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:LTC Security ID:502175102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Boyd W. Hendrickson Management For For 1.2 Elect Director James J. Pieczynski Management For For 1.3 Elect Director Devra G. Shapiro Management For For 1.4 Elect Director Wendy L. Simpson Management For For 1.5 Elect Director Timothy J. Triche Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For M/I HOMES, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Friedrich K.M. Bohm Management For For 1.2 Elect Director William H. Carter Management For For 1.3 Elect Director Robert H. Schottenstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MAPLE LEAF FOODS INC. Meeting Date:MAY 04, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:MFI Security ID:564905107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aziz Management For For 1.2 Elect Director W. Geoffrey Beattie Management For For 1.3 Elect Director Gregory A. Boland Management For For 1.4 Elect Director Ronald G. Close Management For For 1.5 Elect Director David L. Emerson Management For For 1.6 Elect Director Jean M. Fraser Management For For 1.7 Elect Director John A. Lederer Management For For 1.8 Elect Director Michael H. McCain Management For For 1.9 Elect Director James P. Olson Management For For 1.10 Elect Director Carol M. Stephenson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Share Option Plan Management For For MCGRATH RENTCORP Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Robert C. Hood Management For For 1.4 Elect Director Dennis C. Kakures Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MENTOR GRAPHICS CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MENT Security ID:587200106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith L. Barnes Management For For 1.2 Elect Director Peter L. Bonfield Management For For 1.3 Elect Director Paul A. Mascarenas Management For For 1.4 Elect Director J. Daniel McCranie Management For For 1.5 Elect Director Walden C. Rhines Management For For 1.6 Elect Director Cheryl L. Shavers Management For For 1.7 Elect Director Jeffrey M. Stafeil Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 27, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MINERALS TECHNOLOGIES INC. Meeting Date:MAY 11, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MTX Security ID:603158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph C. Muscari Management For For 1b Elect Director Barbara R. Smith Management For For 1c Elect Director Donald C. Winter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against MKS INSTRUMENTS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Chute Management For For 1.2 Elect Director Peter R. Hanley Management For For 1.3 Elect Director Jacqueline F. Moloney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MSA SAFETY INCORPORATED Meeting Date:MAY 10, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:MSA Security ID:553498106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Bruggeworth Management For For 1.2 Elect Director Alvaro Garcia-Tunon Management For For 1.3 Elect Director Rebecca B. Roberts Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John W. Chisholm Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Stock Option Plan Management For For 4 Ratify BDO USA, LLP as Auditors Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For OCEANAGOLD CORPORATION Meeting Date:JUN 09, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director J. Denham Shale Management For For 1.5 Elect Director Michael F. Wilkes Management For For 1.6 Elect Director William H. Myckatyn Management For For 1.7 Elect Director Paul B. Sweeney Management For For 1.8 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Increase in Aggregate Non-Executive Directors' Fees Management For For 4 Advisory Vote on Executive Compensation Approach Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark G. Papa Management For Withhold 1.2 Elect Director Stephen A. Wells Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For Withhold 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against OMEGA PROTEIN CORPORATION Meeting Date:JUN 28, 2016 Record Date:JUN 07, 2016 Meeting Type:PROXY CONTEST Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Bret D. Scholtes Management For Did Not Vote 1.2 Elect Director Gary J. Ermers Management For Did Not Vote 1.3 Elect Director David H. Clarke Management For Did Not Vote 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Adopt Majority Voting for Uncontested Election of Directors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Michael N. Christodolou Shareholder For For 1.2 Management Nominee David H. Clarke Shareholder For For 1.3 Management Nominee Bret D. Scholtes Shareholder For For 2 Ratify PricewaterhouseCoopers as Auditors Management None For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For PEOPLES BANCORP INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. Craig Beam Management For For 1.2 Elect Director David F. Dierker Management For For 1.3 Elect Director David L. Mead Management For For 1.4 Elect Director Susan D. Rector Management For For 1.5 Elect Director Thomas J. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PHOTRONICS, INC. Meeting Date:MAR 23, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte& Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGAL BELOIT CORPORATION Meeting Date:APR 25, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Mark J. Gliebe Management For For 1c Elect Director Curtis W. Stoelting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 17, 2016 Record Date:JAN 22, 2016 Meeting Type:PROXY CONTEST Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Carl F. Baasel Management For Did Not Vote 1.2 Elect Director Daniel J. Smoke Management For Did Not Vote 1.3 Elect Director Gary K. Willis Management For Did Not Vote 2 Declassify the Board of Directors Management None Did Not Vote 3 Reduce Supermajority Vote Requirement Management None Did Not Vote 4 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Directors Thomas Limberger Shareholder For For 1.2 Elect Directors Gebhard Rainer Shareholder For For 1.3 Elect Directors Jordan Kovler Shareholder For Withhold 2 Declassify the Board of Directors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Permit Stockholders Holding 15% or More of the Outstanding Shares of Common Stock to Call a Special Meeting Shareholder For For 5 Provide Right to Act by Written Consent Shareholder For For 6 Ratify Deloitte & Touche LLP as Auditors Management None For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 8 Other Business Management None Against ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:JUN 29, 2016 Record Date:MAY 12, 2016 Meeting Type:SPECIAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:JUN 29, 2016 Record Date:MAY 12, 2016 Meeting Type:ANNUAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl F. Baasel Management For Against 1.2 Elect Director Daniel J. Smoke Management For For 1.3 Elect Director Gary K. Willis Management For For 2 Declassify the Board of Directors Management For For 3 Eliminate Supermajority Vote Requirement Management For For 4 Provide Right to Call Special Meeting Management For For 5 Provide Right to Act by Written Consent Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 08, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Abizaid Management For For 1.2 Elect Director Bruce A. Carbonari Management For For 1.3 Elect Director Jenniffer D. Deckard Management For For 1.4 Elect Director Salvatore D. Fazzolari Management For For 1.5 Elect Director Thomas S. Gross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Joseph Carleone Management For For 1.3 Elect Director Edward H. Cichurski Management For For 1.4 Elect Director Fergus M. Clydesdale Management For For 1.5 Elect Director Mario Ferruzzi Management For For 1.6 Elect Director Donald W. Landry Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Deborah McKeithan-Gebhardt Management For For 1.9 Elect Director Elaine R. Wedral Management For For 1.10 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 20, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter N. Louras, Jr. Management For Against 1b Elect Director James S. Andrasick Management For Against 1c Elect Director Gary M. Cusumano Management For Against 2 Amend Restricted Stock Plan Management For For 3 Ratify Grant Thorton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SPIRIT AIRLINES, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlton D. Donaway Management For For 1.2 Elect Director David G. Elkins Management For For 1.3 Elect Director Myrna M. Soto Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:NOV 09, 2015 Record Date:SEP 14, 2015 Meeting Type:SPECIAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For STEPAN COMPANY Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Boyce Management For Against 1.2 Elect Director F. Quinn Stepan Management For For 1.3 Elect Director Edward J. Wehmer Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For STERIS CORPORATION Meeting Date:AUG 27, 2015 Record Date:JUL 01, 2015 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M. Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For STERIS CORPORATION Meeting Date:OCT 02, 2015 Record Date:FEB 09, 2015 Meeting Type:SPECIAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TELEFLEX INCORPORATED Meeting Date:APR 29, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE CATO CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:CATO Security ID:149205106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. Harding Stowe Management For For 1.2 Elect Director Edward I. Weisiger, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Angelini Management For For 1.2 Elect Director Karen C. Francis Management For For 1.3 Elect Director Richard H. Booth Management For For 1.4 Elect Director Joseph R. Ramrath Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE LACLEDE GROUP, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 20, 2015 Meeting Type:ANNUAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brenda D. Newberry Management For For 1.2 Elect Director Suzanne Sitherwood Management For For 1.3 Elect Director Mary Ann Van Lokeren Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THE LACLEDE GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:SPECIAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to Spire Inc. Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUL 01, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Sechrest Management For For 1.2 Elect Director David H. Edwab Management For For 1.3 Elect Director Douglas S. Ewert Management For For 1.4 Elect Director Rinaldo S. Brutoco Management For For 1.5 Elect Director Sheldon I. Stein Management For For 1.6 Elect Director Grace Nichols Management For For 1.7 Elect Director Allen I. Questrom Management For For 1.8 Elect Director B. Michael Becker Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For THE PEP BOYS - MANNY, MOE & JACK Meeting Date:JUL 10, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:PBY Security ID:713278109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane Scaccetti Management For For 1.2 Elect Director John T. Sweetwood Management For For 1.3 Elect Director Robert H. Hotz Management For For 1.4 Elect Director James A. Mitarotonda Management For For 1.5 Elect Director Robert Rosenblatt Management For For 1.6 Elect Director Andrea M. Weiss Management For For 1.7 Elect Director Robert L. Nardelli Management For For 1.8 Elect Director Scott P. Sider Management For For 1.9 Elect Director Bruce M. Lisman Management For For 1.10 Elect Director F. Jack Liebau, Jr. Management For For 1.11 Elect Director Matthew Goldfarb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THOR INDUSTRIES, INC. Meeting Date:DEC 08, 2015 Record Date:OCT 19, 2015 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew E. Graves Management For For 1.2 Elect Director Alan Siegel Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRUSTCO BANK CORP NY Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. De Gennaro Management For For 1.2 Elect Director Brian C. Flynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Crowe Horwath LLP as Auditors Management For For UNIT CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director Larry D. Pinkston Management For For 1.3 Elect Director Carla S. Mashinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 20, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Currie Management For For 1.2 Elect Director John M. Engler Management For For 1.3 Elect Director Bruce A. Merino Management For For 1.4 Elect Director Michael G. Wooldridge Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mahmoud Abdallah Management For For 1.2 Elect Director Jeffrey W. Greenberg Management For For 1.3 Elect Director John J. Hendrickson Management For For 1.4 Elect Director Edward J. Noonan Management For For 1.5 Elect Director Gail Ross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Ltd. as Auditors Management For For WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Bernard Baert Management For For 1.3 Elect Director Richard J. Cathcart Management For For 1.4 Elect Director Christopher L. Conway Management For For 1.5 Elect Director W. Craig Kissel Management For For 1.6 Elect Director Joseph T. Noonan Management For For 1.7 Elect Director Robert J. Pagano, Jr. Management For For 1.8 Elect Director Merilee Raines Management For For 1.9 Elect Director Joseph W. Reitmeier Management For For 2 Ratify KPMG LLP as Auditors Management For For WEST MARINE, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara L. Rambo Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Randolph K. Repass Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 15, 2015 Record Date:OCT 13, 2015 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Braun Management For For 1.2 Elect Director David W. Miles Management For For 1.3 Elect Director Martha T. Rodamaker Management For For 1.4 Elect Director William C. Fisher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
